Exhibit 10.36



AMENDED AND RESTATED LEASE AGREEMENT
(Wilmington Air Park)


THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease Agreement”) is made and
entered into this 27th day of December, 2012 (the “Execution Date”), to be
effective as of June 2, 2010 (the “Effective Date”), by and between CLINTON
COUNTY PORT AUTHORITY, a body corporate and politic and a port authority duly
organized and validly existing under the laws of the State of Ohio with an
address of 1113 Airport Road, Wilmington, OH 45177 (“Landlord”), and AIR
TRANSPORT SERVICES GROUP, INC., a Delaware corporation with an address of 145
Hunter Drive, Wilmington, OH 45177 (“Tenant”).




WITNESSETH


WHEREAS, Landlord is the owner of the certain real property located in Clinton
County, Ohio and generally known as Wilmington Air Park, as more particularly
described and detailed in Exhibit A attached hereto and fully incorporated
herein (the “Air Park”), together with title to and possession of all
improvements therein and thereon; and
WHEREAS, as of the Effective Date, Landlord and Tenant entered into that certain
Lease Agreement (Wilmington Air Park) relative to the Premises (as defined
herein), which are a part of the Air Park (the “Original Lease”), which Original
Lease was amended and modified pursuant to the terms and conditions of the
certain First Amendment to Lease Agreement (Wilmington Air Park) by and between
Landlord and Tenant and dated April 20, 2011 (the “First Lease Amendment”); and
WHEREAS, ABX Air, Inc. (“ABX”), an Affiliate (as defined herein) of Tenant,
previously occupied certain buildings within the Air Park (the “Buildings”)
pursuant to that certain Wilmington Air Park Sublease between Airborne, Inc. and
ABX, dated August 15, 2003 (“the ABX Sublease”); and
WHEREAS, contemporaneously with the execution of the Original Lease, the ABX
Sublease was terminated; and
WHEREAS, contemporaneously with the execution of the Original Lease, Landlord
and ABX entered into that certain Operations and Management Services Agreement
(Wilmington Air Park) dated of even date with the Effective Date (the
“Operations Agreement”) with respect to the performance by ABX of certain
operation, management and maintenance services on behalf of Landlord for the
benefit of the Air Park; provided that, pursuant to the terms and conditions of
that certain First Amendment to Operations and Management Services Agreement
(Wilmington Air Park) dated as of April 20, 2011, LGSTX Services, Inc., a
wholly-owned subsidiary of Tenant (“LGSTX”), has replaced ABX as the named party
under, and has assumed the duties and obligations of ABX under, the Operations
Agreement; and






--------------------------------------------------------------------------------



WHEREAS, in connection with certain transactions by and among the Ohio
Department of Development, Landlord, Tenant, affiliates of Tenant and other
parties, an approximately 100,000 square foot joint use maintenance and paint
hanger facility (the “JUMP Facility”) will be developed on a 4.457 acre parcel
of real property situated adjacent to the existing aircraft hangers at the Air
Park (the “JUMP Site”) and occupied by an affiliate of Tenant under a separate
lease agreement relating to the JUMP Site and the JUMP Facility and dated as of
December 1, 2012, by and between Landlord and said affiliate of Tenant (the
“JUMP Lease”); and
WHEREAS, in connection with the development of the JUMP Facility and the
execution and delivery of the JUMP Lease, Landlord and Tenant have agreed to
amend, restate and supersede in its entirety the Original Lease, as amended by
the First Lease Amendment, by virtue of the execution and delivery of this Lease
Agreement;
NOW, THEREFORE, in consideration of the terms, covenants and agreements herein
contained, Landlord and Tenant do hereby amend, restate and supersede in its
entirety the Original Lease, as amended by the First Lease Amendment, and make
the following agreement, intending to be legally bound hereby:


ARTICLE 1
Definition of Certain Terms


1.01. The term “Affiliate”, in reference to Tenant, means (a) any Person (as
defined herein) who directly or indirectly controls, is controlled by, or is
under common control with Tenant; (b) any Person owning or controlling, directly
or indirectly, 10% or more of the outstanding voting securities of Tenant; and
(c) any officer, director, member, manager or partner of Tenant.


1.02. [Intentionally Omitted]


1.03. The term “Fixtures” means all furniture, fixtures, machinery, equipment
and trade fixtures which Tenant may own, purchase (conditionally or otherwise)
or lease and hereafter cause to be installed, maintained or kept in or otherwise
at the Premises for any purpose whatsoever.


1.04. The term “Lease Year” means the periods determined as follows: (a) the
first Lease Year shall commence on the Effective Date and shall end on the last
day of the twelfth (12th) full calendar month next following the Effective Date,
and (b) each Lease Year thereafter shall commence immediately following the
expiration of the preceding Lease Year and shall end on the anniversary date of
the expiration of the preceding Lease Year, except that the final Lease Year
shall end on the date this Lease Agreement shall expire or otherwise terminate.


1.05. [Intentionally Omitted]

-2-

--------------------------------------------------------------------------------



1.06. The term “Person” means any individual, partnership, limited liability
company, corporation, firm, joint venture, or other entity, or any combination
thereof.


1.07. The term “Premises” means the Buildings and/or space within certain of the
Buildings comprising, in the aggregate, five hundred eighteen thousand four
hundred thirty-four (518,434) square feet of space, more or less, all as
identified and illustrated on Exhibit B attached hereto and fully incorporated
herein, together with the exclusive right to use two (2) two hundred forty
thousand (240,000) gallon above ground aviation fuel tanks and related
facilities and certain above ground vehicle fuel skid tanks, all situated at the
Air Park in the locations more specifically illustrated in Exhibit C attached
hereto and fully incorporated herein (the “Fuel Tanks”); provided that, Tenant’s
right to exclusive use of the Fuel Tanks under this Lease Agreement shall
continue only for so long as Tenant or an Affiliate of Tenant shall be
responsible for the operation and management of the Fuel Tanks and fueling
operations at the Air Park pursuant to the Operations Agreement.


1.08. [Intentionally Omitted]


1.09. [Intentionally Omitted]


1.10. The term “Permitted Encumbrances” means those title encumbrances relating
to the Premises as more particularly described on Exhibit F attached hereto and
fully incorporated herein.


ARTICLE 2
Creation of Leasehold


2.01. Demise. Upon the terms and conditions set forth in this Lease Agreement,
Landlord does hereby demise and let unto Tenant, and Tenant does hereby lease
and hire from Landlord, the Premises, together with the non-exclusive right to
use the Common Use Facilities (as defined herein), but subject to the Reserved
Easements (as defined herein) and Permitted Encumbrances (as defined herein).


2.02. Common Use Facilities. As an appurtenance to Tenant’s leasehold estate in
and use of the Premises, Tenant is hereby granted the non-exclusive right to
enter upon or make customary and reasonable use of, including the right to
ingress to and egress from, (i) all runways, landing areas, taxiways, aprons,
walkways, roadways, runway lights, signals, and other operating aids of the Air
Park and all navigation or flight easements now or hereafter granted or reserved
for the benefit of Landlord, (ii) all automobile parking fields and facilities
within the Air Park (limited to the right of Tenant and its employees, agents,
contractors and invitees to park in such fields and facilities on a daily basis
and specifically excluding the storage of vehicles in or on said parking fields
or facilities), and (iii) such other areas of the Air Park provided and
developed by Landlord for common use at the Air Park (collectively, the “Common
Use Facilities”); provided that, except as otherwise permitted by Landlord in
writing, the Common Use Facilities shall not include the following Air Park
facilities: (a) any buildings or other structures situated in or at the Air Park
which are not part of the Premises, (b) the so-called

-3-

--------------------------------------------------------------------------------



“Welcome Center” and any improvements attendant thereto, including parking
fields and (c) any portion of the Air Park identified and defined in the
Operations Agreement as “Limited Service Areas”. Tenant’s rights hereunder shall
be in common with Landlord and with other persons authorized by Landlord from
time to time to use the Common Use Facilities, including members of the general
public if Landlord so elects; provided, however, that Landlord shall not use,
and shall not authorize any person to use, the Common Use Facilities in any way
that unreasonably interferes with the use and enjoyment of the Premises by
Tenant for the purposes contemplated by this Lease Agreement. Tenant’s use of
the Common Use Facilities shall be in accordance with all applicable laws and
regulations, including, without limitation, all Federal Aviation Administration
(“FAA”) and all other applicable governmental regulations governing aviation and
air navigation and further in accordance with any reasonable rules and
procedures adopted by Landlord from time to time governing the use of the Air
Park and the Common Use Facilities. Landlord reserves the right, in its sole and
absolute discretion, to make changes, at any time and from time to time, to the
size, shape, location, number and extent of the Common Use Facilities and/or to
eliminate portions of the Common Use Facilities, and specifically further
reserves the right to designate portions of the Common Use Facilities for the
exclusive or non-exclusive use of certain tenants and licensees, so long as such
changes, eliminations and/or designations do not unreasonably interfere with the
use and enjoyment of the Premises by Tenant for the purposes contemplated by
this Lease Agreement.


2.03. Maintenance of Communications Network. As an appurtenance to Tenant’s
leasehold estate in and use of the Premises, Tenant is hereby granted a
non-exclusive easement during the Lease Term to utilize those areas of the Air
Park outside the Premises (as more particularly described on Exhibit D, attached
hereto and fully incorporated herein) where it currently maintains fiber optic
cabling and other equipment that are part of Tenant’s telecommunications network
and systems (“Tenant’s Fiber Optics Systems”) for the purposes of monitoring,
testing, maintaining, repairing, upgrading, replacing and using such cabling and
other equipment. Landlord and Tenant agree to cooperate in good faith so as not
to interfere with or disrupt Tenant’s Fiber Optics Systems and/or the Air Park
Fiber Optics Systems (as hereinafter defined), respectively, in connection with
the use and occupancy of the Premises and the Air Park, respectively.


2.04. Reserved Easements. Landlord does hereby retain and reserve unto itself,
and Tenant does hereby grant and convey to Landlord: (a) non-exclusive perpetual
easements over, under, across and through the Premises for the purposes of
constructing, installing, reconstructing, repairing, replacing, maintaining,
testing, upgrading and using (1) underground laterals and lines to be connected
to those public utilities and appurtenant works and connections which now or in
the future may exist in the public thoroughfares or other portions of the Air
Park and (2) fiber optic cabling and other equipment as part of
telecommunications networks and systems to be installed by Landlord or other
tenants at the Air Park (the “Air Park Fiber Optics Systems”), provided,
however, that (i) such easements shall be used in such a manner as will not
result in interference with the use and enjoyment of the Premises by Tenant for
the purposes contemplated by this Lease Agreement and (ii) if as a result of the
use of said easements for said purposes the Premises shall be damaged, then
Landlord shall promptly repair the damage and restore the Premises to its
pre-existing condition; and (b) a non-exclusive perpetual avigation

-4-

--------------------------------------------------------------------------------



easement over, across and through the Premises creating in favor of Landlord and
its permitees a right of flight for the passage of aircraft in the airspace over
the Premises and the right to cause in said airspace any noise inherent in the
operation of any aircraft used for navigation or flight through said airspace or
landing at, or taking off from, or operations at, the Air Park (herein
collectively called the “Reserved Easements”).


2.05. “As Is” Possession. Tenant acknowledges that ABX was in sole possession of
the Premises under the ABX Sublease commencing August 15, 2003 and continuing
through the Effective Date (the “ABX Prior Possession Period”). Accordingly,
Tenant accepts the Premises in “As Is” condition with all faults and defects.
Tenant acknowledges that Landlord has made no representation or warranty as to
the suitability of the Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises are suitable for Tenant’s intended
purposes. In no event shall Landlord be liable for any defects in the Premises
or for any limitation on its use. Further, Tenant agrees that Tenant’s
obligation to pay Base Rent and other sums hereunder is not dependent upon the
condition of the Premises or, except as otherwise expressly provided herein, any
performance by Landlord hereunder.


ARTICLE 3
Lease Term


3.01. Lease Term. The term “Lease Term” under this Lease Agreement means the
Initial Lease Term (as defined herein), plus the Renewal Terms (as defined
herein), if any, plus any period during which Tenant may be a
tenant-at-sufferance under Section 3.04 of this Lease Agreement, or the shorter
period expiring upon the date of earlier termination of this Lease Agreement as
provided elsewhere in this Lease Agreement.


3.02. Initial Lease Term. The initial term of this Lease Agreement (the “Initial
Lease Term”) shall commence on the Effective Date and shall continue for a
period of nine (9) years and end on the ninth (9th) anniversary of the Effective
Date, unless sooner terminated as provided elsewhere in this Lease Agreement;
provided, however, that if the Effective Date is not the first day of the month,
the number of days remaining in the month containing the Effective Date shall be
added to the Initial Lease Term.


3.03. Renewal Options. Landlord hereby grants to Tenant the right and options
(collectively, the “Renewal Options”, and each a “Renewal Option”) to extend the
Initial Lease Term for five (5) additional periods (collectively, the “Renewal
Terms”, and each a “Renewal Term”), as hereinafter described:
(i)
the first Renewal Term shall be the period beginning on the day immediately
following the expiration of the Initial Lease Term and expiring on the seventh
(7th) anniversary of the date of expiration of the Initial Lease Term (the
“First Renewal Term”);


-5-

--------------------------------------------------------------------------------



(ii)
the second Renewal Term shall be the period beginning on the day immediately
following the expiration of the First Renewal Term and expiring on the fifth
(5th) anniversary of the date of expiration of the First Renewal Term (the
“Second Renewal Term”);

(iii)
the third Renewal Term shall be the period beginning on the day immediately
following the expiration of the Second Renewal Term and expiring on June 1, 2036
(the “Third Renewal Term”);

(iv)
the fourth Renewal Term shall be the period beginning on the day immediately
following the expiration of the Third Renewal Term and expiring on the fifth
(5th) anniversary of the date of expiration of the Third Renewal Term (the
“Fourth Renewal Term”); and

(v)
the fifth Renewal Term shall be the period beginning on the day immediately
following the expiration of the Fourth Renewal Term and expiring on the fifth
(5th) anniversary of the date of expiration of the Fourth Renewal Term (the
“Fifth Renewal Term”).

During the Renewal Terms, the terms and conditions of this Lease Agreement shall
remain in full force and effect and Tenant shall use and occupy the Premises on
the same terms and conditions as provided in this Lease Agreement relative to
the Initial Lease Term; provided that, Base Rent (as defined herein) during the
Renewal Terms shall be as provided in Section 7.01(B) of this Lease Agreement.
If Tenant elects to exercise a Renewal Option, Tenant shall give to Landlord
written notice of such election not less than one hundred eighty (180) days
prior to the expiration of the Initial Lease Term or the then-applicable Renewal
Term, as the case may be. In the event that Tenant fails to timely exercise a
Renewal Option as aforesaid, then such Renewal Option, together with any and all
subsequent Renewal Options, shall terminate and be of no further force or effect
and, unless sooner terminated as provided elsewhere in this Lease Agreement, the
Lease Term shall fully and finally expire as of the date of expiration of the
Initial Lease Term or the then-applicable Renewal Term, as the case may be.
3.04. Lease Hold-Over Provisions. If Tenant remains in possession of the
Premises after the expiration of the Lease Term, Tenant shall be deemed to be a
tenant-at-sufferance at an annual Base Rent equal to one hundred fifty percent
(150%) of the amount of Base Rent payable hereunder during the final Lease Year
and otherwise shall comply with all of the terms and conditions of this Lease
Agreement.


ARTICLE 4
Use and Operations

-6-

--------------------------------------------------------------------------------





4.01. Permitted Uses. Tenant covenants and agrees that it shall use the Premises
and the Common Use Facilities only for its Air Park Operations (as defined
herein) and any legally permitted uses related thereto (including, without
limitation, the landing, taking off, flying over, taxiing, pushing, towing,
fueling, loading, unloading, repairing, maintaining, conditioning, servicing,
and parking of aircraft or other equipment). As used herein, the term “Air Park
Operations” shall mean (1) the operation of a commercial air transport and
related services business, (2) the maintenance, servicing, repair, and operation
of aircraft and other equipment, (3) the sale of aircraft parts and fuel, (4)
the operation of a cafeteria and concession machines, fitness center and health
clinic for Tenant’s employees, agents, contractors and invitees, (5) training of
personnel in connection with the operation of aircraft and related equipment,
and (6) other operations that are incidental to the uses, purposes, operations
and activities described in clauses (1) through (5) above. Tenant agrees that
all business and operations of Tenant must be consistent with the principal use
of the Air Park as an airport, and Tenant shall be prohibited from using the
Premises for any use which interferes with the use or operation of the Air Park
as an airport.


4.02. [Intentionally Omitted]
 
4.03. Air Park Procedures Manual; Current Plans and Procedures. Following the
Effective Date, Landlord, in collaboration with LGSTX under the terms of the
Operations Agreement, intends to develop and implement, and amend from time to
time: (a) a comprehensive set of rules, regulations and procedures governing the
use of the Air Park; (b) a schedule of rates and charges for operations at the
Air Park; (c) minimum standards for aeronautical activities at the Air Park; (d)
Air Park development standards; (e) an Air Park noise abatement program; (f) a
storm water pollution prevention plan in accordance with applicable law (the
“SWPP Plan”); (g) a spill prevention control and countermeasure plan in
accordance with applicable law (the “SPCC Plan”); (h) plans and procedures for
de-icing operations in and at the Air Park, including regarding the use and
treatment or disposal of glycol and the location(s) and accessways for said
de-icing operations (the “De-Icing Regulations”); (i) plans and procedures for
security at the Air Park; (j) emergency response and evacuation plans and
procedures for the Air Park; and (k) such other Air Park matters in respect of
which CCPA wishes to establish procedures (collectively, the “Air Park
Procedures Manual”). As and when each component of the Air Park Procedures
Manual is implemented by Landlord, Tenant agrees to comply with each such
component thereof in connection with its use and occupancy of the Premises and
the Common Use Facilities, so long as (a) the rules, regulations and procedures
set forth in each such component of the Air Park Procedures Manual do not
unreasonably interfere with the use and enjoyment by Tenant and its permitted
sublessees of the Premises and the Common Use Facilities for the purposes
contemplated by this Lease Agreement and (b) Tenant and such permitted
sublessees are not obligated to pay to CCPA any landing fees, license fees or
other use charges as may otherwise be imposed under the Air Park Procedures
Manual in connection with the Air Park.
In addition, until the corresponding components of the Air Park Procedures
Manual are developed and implemented, Tenant and its permitted sublessees shall
comply with

-7-

--------------------------------------------------------------------------------



the rules, regulations and procedures which currently are in place in respect of
the Air Park as of the Effective Date, including, without limitation, current
security programs and plans, current storm water pollution prevention plans,
current spill prevention control and countermeasure plans, current plans
regarding the use and treatment or disposal of glycol and de-icing operations
generally, and emergency response and evacuation plans.
ARTICLE 5


Ownership of Fixtures


All of the Fixtures shall remain the property of Tenant and shall be removable
at any time, including upon the expiration of the Lease Term; provided that
Tenant shall repair any damage to the Premises caused by the removal of the
Fixtures, and any Fixtures or personal property of Tenant which remain at the
Premises after the expiration of the Lease Term shall be deemed abandoned and
may be disposed of by Landlord without notice at Tenant’s cost and expense to be
paid by Tenant to Landlord immediately upon Landlord’s request therefor.


ARTICLE 6
Liens


Tenant agrees to and shall indemnify, defend, save and hold harmless Landlord
from and against any and all loss, damage, liability, expense or claim
whatsoever (including reasonable fees of attorneys, paralegals, experts, court
reporters and others), arising by reason of any claim or lien, including,
without limitation, any judgment lien, tax lien or vendor’s lien, or any
mechanic’s lien, laborer’s lien, materialmen’s lien, or other similar lien or
claim based upon or arising out of the furnishing of materials, fuel, machinery,
supplies or labor to or in respect of the Premises, and not expressly contracted
for (or authorized) in writing by Landlord. In the event any such lien is filed,
Tenant shall cause any such lien to be discharged, at its sole cost and expense,
within thirty (30) days after Tenant shall have notice of the existence of the
lien or any suit, action, or other proceeding to foreclose the lien or to seek
execution in respect thereof, unless such lien and the claim occasioning it both
are contested or litigated in good faith by Tenant, at its sole cost and
expense, and Tenant shall have posted, at its sole cost and expense, a bond
(with surety) or other security reasonably satisfactory to Landlord, sufficient
to insure that upon final determination of the validity of the lien or claim,
any final judgment rendered against Tenant or Landlord, together with all
related costs and charges, will be fully paid.


ARTICLE 7
Rent and Other Payments


7.01. Base Rent. During the Lease Term, Tenant shall pay to Landlord annual base
rent for the Lease Year in question, as follows (“Base Rent”), as the same may
be reduced by the Base Rent Credit (as defined herein) in accordance with
Section 7.01(D) of this Lease Agreement:

-8-

--------------------------------------------------------------------------------



(A)    Initial Lease Term. In each Lease Year during the Initial Lease Term,
Tenant shall pay to Landlord annual Base Rent for the Lease Year in question as
set forth below:
Lease Year
Annual Base Rent
Lease Years 1 through 3, inclusive
$3,055,302.00
Lease Years 4 through 6, inclusive
As determined below in this Section 7.01
Lease Years 7 through 9, inclusive
As determined below in this Section 7.01

Base Rent during the Initial Lease Term shall increase on the first day of (a)
the fourth (4th) Lease Year and (b) the seventh (7th) Lease Year (each, an
“Adjustment Date”) and shall be determined on each Adjustment Date by
multiplying the annual Base Rent for the first Lease Year by a fraction, the
numerator of which is the Index (as defined herein) in effect for the month of
March immediately preceding the Adjustment Date and the denominator of which is
the Index in effect for March, 2010 (which is 133.096).


As used in this Lease Agreement, the term “Index” shall mean the United States
Department of Labor, Bureau of Labor Statistics, Consumer Price Index - All
Urban Consumers, Series ID CUURX200SAO, Not Seasonally Adjusted, Area: Midwest
Size Class B/C, Item: All Items, Base Period: December 1996 = 100  (the
“Index”). If the Index at any time during the Lease Term has changed so that the
base year of the Index differs from the base year initially used by the parties,
the Index shall be converted in accordance with the conversion factor published
by the United States Department of Labor, Bureau of Labor Statistics. If the
Index is discontinued or revised during the Lease Term, such other government
index or computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the Index has not been
discontinued or revised. Notwithstanding the foregoing, and except as provided
in Section 7.02 below, in no event shall the adjusted Base Rent due during any
Lease Year be less than the Base Rent due during the prior Lease Year.
(B)    Renewal Terms. In each Lease Year during the Renewal Terms, as
applicable, Tenant shall pay to Landlord annual Base Rent for the Lease Year in
question as set forth below:
(i)
Base Rent for each Lease Year during the First Renewal Term shall be an amount
equal to the annual Base Rent in effect for the seventh (7th) Lease Year during
the Initial Lease Term;

(ii)
Base Rent for each Lease Year during the Second Renewal Term shall be the lesser
of (a) the amount determined by multiplying the annual Base Rent for the First
Renewal Term by a fraction, the numerator of which is the Index in effect for
the month of March immediately preceding the Second Renewal Term and the
denominator of which is the Index in effect for the month of March immediately


-9-

--------------------------------------------------------------------------------



preceding the First Renewal Term, and (b) one hundred two percent (102%) of the
annual Base Rent for the First Renewal Term;
(iii)
Base Rent for each Lease Year during the Third Renewal Term shall be an amount
equal to the annual Base Rent in effect for the Second Renewal Term; and

(iv)
Base Rent for each Lease Year during the Fourth Renewal Term and the Fifth
Renewal Term shall be an amount equal to the annual fair market rent for the
Premises as determined by an appraiser mutually agreed upon by Landlord and
Tenant prior to the commencement of the applicable Renewal Term, each acting
reasonably. In the event that Landlord and Tenant are unable to agree upon an
appraiser, then Landlord and Tenant shall each choose one appraiser and the two
appraisers so chosen shall attempt to agree on such fair market rent within 60
days after receiving the request to make such determination. If the two
appraisers so chosen cannot agree on such fair market rent within such period,
and the lower fair market rent so determined is not less than 90% of the higher
fair market rent, then the determination of fair market rent shall be the
numerical average of the two fair market rents. If the lower fair market rent is
less than 90% of the higher fair market rent, the two appraisers shall choose
one additional appraiser. If the two appraisers cannot agree on the choice of
such third appraiser within 15 days following the determination of such two fair
market rents, such third appraiser shall be selected by the administrative judge
of the Court of Common Pleas of Clinton County. The third appraiser shall make
an independent determination of fair market rent, which shall be submitted to
Landlord and Tenant within 60 days after the third appraiser has been selected.
The determination of fair market rent shall be conclusively deemed to be the
numerical average of (i) the numerical average of the higher two of the three
determinations of fair market rent, and (ii) the numerical average of the lower
two of the three determinations of fair market rent; provided, however, that
solely for purposes of such averaging, if the lowest determination of fair
market


-10-

--------------------------------------------------------------------------------



rent is less than 75% of the amount of the middle determination of fair market
rent, then the lowest determination of fair market rent shall be deemed to be
75% of the amount of the middle determination of fair market rent, and if the
highest determination of fair market rent is more than 125% of the middle
determination of fair market rent. then the highest determination of fair market
rent shall be deemed to be 125% of the amount of the middle determination of
fair market rent. Each party shall pay the fees of the appraiser chosen by it,
and the fees of the third appraiser, if any, shall be split equally between
Landlord and Tenant; provided, however, Landlord's obligation to split the fee
shall be subject to a duly authorized appropriation. Each appraiser selected
pursuant to this Section 7.01(B)(iv) shall be an Ohio-certified M.A.I. appraiser
with at least 15-years’ experience appraising commercial projects.
Notwithstanding the above provisions of this Section 7.01(B) to the contrary,
if, prior to the end of the Third Renewal Term, the JUMP Lease terminates
pursuant to the exercise by the tenant thereunder of its early termination
option under Section 3.05(b) of the JUMP Lease, then: (a) the later of (I) the
effective date of termination of the JUMP Lease or (II) the commencement date of
the First Renewal Term, shall be an Adjustment Date, (b) each third anniversary
of the Adjustment Date established pursuant to clause (a) of this sentence shall
be an Adjustment Date; and (c) as of each Adjustment Date established pursuant
to clause (a) or clause (b) of this sentence, the annual Base Rent shall be
adjusted to the amount determined by multiplying the annual Base Rent in effect
immediately prior to such Adjustment Date by a fraction, the numerator of which
is the Index in effect for the month of March immediately preceding such
Adjustment Date and the denominator of which is the Index in effect for the
month of March immediately preceding the immediately preceding Adjustment Date.
(C)    Terms of Payment of Base Rent. Base Rent hereunder shall be paid without
demand, notice or setoff in equal consecutive equal monthly installments in
advance commencing on the Effective Date and continuing on the first day of each
and every calendar month thereafter during the Lease Term. In the event that the
Effective Date shall occur on a day which is other than the first day of a
calendar month, then the installment of Base Rent payable by Tenant on the
Effective Date shall be an amount equal to the product which is obtained when
(a) the per diem amount of Base Rent which Tenant is obligated to pay to
Landlord hereunder during the first (1st) Lease Year is multiplied by (b) the
number of days which elapse during the period from (and including) the Effective
Date to (but excluding) the first day of the calendar month next succeeding the
month in which the Effective Date occurs.
(D)    Base Rent Credit. In consideration of the transactions relating to the
JUMP Facility and the execution and delivery of the JUMP Lease, commencing on
January 1, 2014, and continuing each month thereafter for a total of one hundred
fifty six (156) consecutive calendar months (inclusive of the month of January,
2014), the then-applicable monthly

-11-

--------------------------------------------------------------------------------



installment of annual Base Rent under this Lease Agreement shall be reduced by
an amount equal to $17,666.67 (the “Base Rent Credit”); provided, that the Base
Rent Credit shall terminate immediately and prospectively as of the effective
date of a termination of the JUMP Lease pursuant to the exercise by the tenant
thereunder of its early termination option under Section 3.05(b) of the JUMP
Lease.
7.02. Base Rent Adjustments Resulting From Changes in Air Park Occupancy.
Landlord and Tenant recognize that Base Rent hereunder constitutes what is
commonly referred to as “gross rent” which includes a component representing
Landlord’s recovery of expenses relating to the operation, maintenance and
repair of the areas of the Air Park that are not included in the Premises. As of
the Effective Date, such annual Air Park operating expenses amount to $1,424,096
(which amount of $1,424,096, as hereafter adjusted in the same manner and at the
same times as Base Rent is adjusted as provided in Section 7.01 of this Lease
Agreement, is herein referred to as the “Expense Component”). As occupancy of
the Air Park changes from time to time during the Term, Landlord and Tenant have
agreed to adjust Base Rent in the manner provided in this Section 7.02, to
reflect a reallocation of the Expense Component among the Air Park tenants.
Accordingly, Landlord and Tenant hereby agree as follows:
(A)    Increases in Occupancy. In the event that a new tenant leases space in
the Air Park (or a then-existing tenant leases additional space in the Air
Park), then, effective as of the date that such new or then-existing tenant
commences the payment of rent for such newly-leased space, Base Rent hereunder
shall be reduced by an amount equal to the product of the Expense Component and
a fraction, the numerator of which is the number of newly-leased square feet and
the denominator of which is the total number of square feet of then-leasable
space in the Air Park. As of the Effective Date, the parties hereby agree that
the Air Park includes 1,900,967 square feet of leasable space.
(B)    Decreases in Occupancy. In the event that Base Rent is reduced in
accordance with Section 7.02(A) and one or more tenants subsequently vacate
space in the Air Park, resulting in the Landlord’s gross revenues arising from
its ownership and operation of the Air Park being less than its total expenses
incurred therefrom for the same period (an “Operating Deficit”), then, upon the
request of Landlord, Landlord and Tenant shall negotiate in good faith with
respect to an increase in the Base Rent to the extent required in order to
alleviate such Operating Deficit, with the understanding that any resulting
increase shall not result in the Base Rent exceeding that amount which it
otherwise would have been in the absence of prior reductions in accordance with
Section 7.02(A). In the event that Base Rent is increased in accordance with
this Section 7.02(B) and, thereafter, Landlord’s gross revenues arising from its
ownership and operation of the Air Park begin to exceed its total expenses
incurred therefrom for the same period due to a reduction in such expenses, then
Landlord shall promptly notify Tenant thereof and the Base Rent shall be reduced
on an equitable basis, with the understanding that any resulting decrease shall
not result in the Base Rent being lower than that amount which it otherwise
would have been in the absence of the prior increase agreed upon in accordance
with this Section 7.02(B). In conjunction with the negotiations between the
parties in accordance with this Section 7.02(B), Landlord shall make available
to Tenant upon request supporting documentation relating to such Operating
Deficit and any such other information relating to the Operating Deficit as
Tenant may reasonably request. Any increase or subsequent decrease in the

-12-

--------------------------------------------------------------------------------



Base Rent, as well as the effective dates thereof, in accordance with this
Section 7.02(B) shall be documented in writing and signed by both parties.
(C)    JUMP Lease. Notwithstanding anything contained herein to the contrary,
the foregoing Base Rent adjustment provisions shall not be triggered by or as a
consequence of the execution and delivery of the JUMP Lease by Landlord and the
affiliate of Tenant.
Monthly installments of Base Rent payable under this Lease Agreement shall be
prorated, as appropriate, for the month during which any adjustment to Base Rent
under this Section 7.02 occurs.
7.03. Late Payments. If Tenant is delinquent in any monthly installment of Base
Rent or any other sums due hereunder for more than ten (10) days after such
installment or sum is due, Tenant shall pay to Landlord a late charge equal to
five percent (5%) of such delinquent sum. Landlord and Tenant hereby agree that
any such late charge represents a fair and reasonable estimate of the costs
which Landlord will incur by reason of late payment by Tenant. The provision for
such late charge shall be in addition to all of Landlord’s other rights and
remedies hereunder or at law and shall not be construed as a penalty or as
limiting Landlord’s remedies in any manner.


ARTICLE 8
Taxes, Assessments, Utilities


8.01. Taxes and Assessments. Tenant shall be responsible for and shall pay, when
due, all intangible, personal, sales and personal property taxes in connection
with the Fixtures and/or any other property or fixtures now or hereafter
situated at the Premises and owned by Tenant. Landlord will pay all real
property taxes and assessments due in connection with the Air Park, including
the Premises. Tenant shall have no right to initiate any protest regarding real
property taxes or assessments in connection with all or any part of the Air
Park.


8.02. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services pertaining to the Premises, including all
maintenance charges for utilities used on or at the Premises, and any storm
sewer charges or other similar charges for utilities imposed by any governmental
entity or utility provider pertaining to the Premises. Tenant shall, at Tenant’s
expense, endeavor in good faith to cause any of said services to be separately
metered and charged directly to Tenant by the provider, if and as reasonably
practical to do so and without undue expense to either party. Tenant and
Landlord each shall pay their respective shares of all charges for jointly
metered utilities based upon respective consumption, as reasonably and jointly
determined by Landlord and Tenant. Neither Landlord nor Tenant shall be liable
to the other for any interruption or failure of utilities or any other service
to the Premises or the Air Park, respectively, and no such interruption or
failure shall result in the abatement of rent hereunder or otherwise permit
Tenant to terminate this Lease Agreement.



-13-

--------------------------------------------------------------------------------



ARTICLE 9
Security Deposit


Tenant shall deposit with Landlord on the date hereof a security deposit in the
amount of Fifty Thousand Dollars ($50,000.00) (the “Security Deposit”), which
shall be held by Landlord as security for the prompt, full and faithful
performance by Tenant of the terms and provisions of this Lease Agreement. If
Tenant commits a default, Landlord may use or apply the whole or any part of the
Security Deposit for the payment of Tenant’s obligations hereunder. The use or
application of the Security Deposit shall not prevent Landlord from exercising
any other right or remedy available to Landlord and shall not be construed as
liquidated damages. If the Security Deposit is reduced by such use or
application, Tenant shall deposit with Landlord within ten (10) days after
written notice, an amount sufficient to restore the full amount of the Security
Deposit. Landlord shall not be required to keep the Security Deposit separate
from Landlord’s general funds or pay interest on the Security Deposit. Any
remaining portion of the Security Deposit shall be returned to Tenant after
Tenant has vacated the Premises in full compliance with the terms of this Lease
Agreement.


ARTICLE 10
Environmental Requirements


10.01. General. Other than in compliance with applicable Environmental Laws (as
defined herein), Tenant shall not: (a) permit, cause or suffer any Hazardous
Material (as defined herein) to be used, generated, manufactured, produced,
stored, brought upon, managed or Released (as defined herein) in, on, under or
from the Premises or the Common Use Facilities, or (b) store or use, or permit
the storage or use of, any Hazardous Material in or about the Premises or the
Common Use Facilities. In operating its business on the Premises and in the
Common Use Facilities, Tenant shall comply with all applicable Environmental
Laws and will obtain, comply with, and properly maintain all permits and
licenses or applications required by Environmental Laws for its operations.


10.02. Terms. For the purposes of this Lease Agreement:


(A)    “Environmental Laws” means any one or all of the following as the same
are amended from time to time: the Comprehensive Environmental Response,
Compensation, and Liability Act; the Resource Conservation and Recovery Act; the
Toxic Substances Control Act; the Federal Water Pollution Control Act; the
Federal Hazardous Materials Transportation Act; the Safe Drinking Water Act; the
Clean Water Act; the Clean Air Act; any other laws (whether enacted by local,
state, federal or other governmental authorities) now in effect or hereinafter
enacted that deal with the regulation or protection of the environment,
including the ambient air, ground water, surface water, and land use, including
sub-strata land; and any regulations promulgated in connection with or under any
of the foregoing.


(B)    “Hazardous Material” shall mean all substances, materials, wastes,
pollutants or contaminants that are, or that become, regulated under or
classified as hazardous or

-14-

--------------------------------------------------------------------------------



toxic under any applicable Environmental Laws and all petroleum products,
including, without limitation, gasoline, kerosene, diesel fuel, airplane fuel
and like substances.


(C)    “Release” and “Released” shall mean any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing, or dumping of any Hazardous Material into the environment.


10.03. Indemnity.


(A)Tenant shall indemnify, defend, and hold Landlord and its officers,
directors, agents and employees (together, the “Indemnified Parties”), harmless
from and against any and all manner of losses, claims, demands, actions, suits,
damages (including, without limitation, punitive damages), fines, penalties,
administrative and judicial proceedings, judgments, settlements, expenses
(including, without limitation, reasonable consultant fees, attorneys’ fees, or
expert fees) and/or costs (collectively, the “Indemnified Exposures”) which are
brought or recoverable against, or suffered or incurred by, Landlord or the
Indemnified Parties as a result of (i) Tenant’s failure to comply with the
provisions of this Article 10, (ii) the Release by Tenant or any Person acting
through or on behalf of Tenant of any Hazardous Materials in, on, under, or from
the Premises or the Common Use Facilities during the Lease Term and/or during
the ABX Prior Possession Period for which remediation is required under
applicable Environmental Laws and (iii) any noncompliance with Environmental
Laws caused by Tenant or ABX within the Air Park during the Lease Term or during
the ABX Prior Possession Period, regardless of whether Tenant had knowledge of
any of the foregoing.
(B)Without limiting the foregoing, if any condition covered by Tenant’s
indemnification obligations set forth in Section 10.03(A) occurs (each an
“Environmental Indemnification Condition”), then (a) Tenant shall, at its sole
cost and expense, promptly take all actions as are reasonably necessary to
return the Premises or the Common Use Facilities, as the case may be, or any
improvements thereon (and the Air Park, to the extent applicable) in all
material respects to the condition required by applicable Environmental Laws;
provided, that Landlord’s approval of such actions shall first be obtained,
which approval shall not be unreasonably withheld, conditioned or delayed; and
(b) if, due to a Release of Hazardous Materials by Tenant or any Person acting
through or on behalf of Tenant during the Lease Term or during the ABX Prior
Possession Period, a governmental authority determines that site investigation,
site assessment and/or a cleanup plan must be prepared or that a cleanup should
be undertaken on or surrounding the Premises or the Common Use Facilities or in
any improvements thereon due to any such Release by Tenant or any Person acting
through or on behalf of Tenant, then, subject to the terms of this Article 10,
Tenant shall, at its sole cost and expense, prepare and submit the required
plans and financial assurances, and carry out the approved plans; provided that,
Tenant shall have the right to participate with Landlord in all discussions and
communications with such governmental authority with respect to such matters and
the right to contest in good faith and with diligence any such determination by
such governmental authority, and to assert claims against any third party.
Anything contained in this Agreement to the contrary notwithstanding, Tenant
shall have no responsibility or liability under this Agreement for cleanup or
any other action relating to a Release of Hazardous materials in,

-15-

--------------------------------------------------------------------------------



on or under, or from the Premises or the Common Use Facilities occurring prior
to the ABX Prior Possession Period.
(C)The following terms shall apply to any and all Indemnified Exposures claims
made by Landlord against Tenant relating to any Environmental Indemnification
Condition under this Lease Agreement:
 
(i)
Prior to asserting any such Indemnified Exposures claim against Tenant, Landlord
shall provide to Tenant: (a) prompt, written notice of such Indemnified
Exposures claim with sufficient detail so as to permit Tenant to understand the
nature of such claim, and (b) if curable, a reasonable opportunity for Tenant to
cure the same by causing action to be taken to remedy or otherwise address the
Environmental Indemnification Condition (and/or the consequences thereof,
including, without limitation, fines or penalties) which gives rise to such
Indemnified Exposures claim.

(ii)
Landlord’s claims relating to Indemnified Exposures shall be limited to
Indemnified Exposures arising out of or relating to any one or all of the
following: (a) any claims, actions, suits, proceedings or demands instituted or
asserted by a third party, including, without limitation, by a governmental
authority having jurisdiction; (b) one or more Environmental Indemnification
Conditions that materially interfere with any bona fide then-existing use or
reasonably anticipated use of the Premises and/or the Air Park by Landlord or
its employees, agents, tenants or invitees; (c) one or more Environmental
Indemnification Conditions that reasonably do or could adversely affect the
health, safety or welfare of the public or any user of or invitee at the Air
Park taking into account any applicable standards for such health, safety and
public welfare considerations included in the applicable Environmental Laws; or
(d) one or more Environmental Indemnification Conditions which Landlord is
required by applicable Environmental Laws to address; and

(iii)
Landlord’s claims relating to remediation of an Indemnified Environmental
Condition shall be limited to those costs reasonably necessary to attain Ohio
EPA Voluntary Action Program standards


-16-

--------------------------------------------------------------------------------



applicable to the current “Land Use and Activities” category for the Premises
and/or the affected Common Use Facilities, as the case may be, as that term is
defined in Ohio Administrative Code 3745-300-08(C)(2)(c)(iii)(March 1, 2009
edition), with no use of groundwater for any purpose other than monitoring and
no use of subsurface structures for human occupancy, and not for any other more
superior uses or more stringent standards.
(D)The indemnification and hold harmless obligations of Tenant under this
Section 10.03 shall survive any expiration or termination of this Lease
Agreement, any renewal, expansion or amendment of this Lease Agreement and/or
the execution and delivery of any new lease with Tenant covering all or any
portion of the Premises or the Air Park. The term “Indemnified Exposures” shall
include, without limitation, necessary costs incurred in connection with any
investigation of on-site conditions or off-site conditions directly relating to
Releases of Hazardous Materials by Tenant or its permitted sublessees from the
Premises or the Common Use Facilities or any necessary cleanup, remediation,
removal or restoration work required by an Environmental Law because of any
matter covered by Tenant’s indemnification under this Section 10.03.


10.04. Reporting. Tenant, at Tenant’s own cost and expense, shall make all
submissions to, provide all information to, and comply with all applicable
requirements of the appropriate governmental authorities as required of Tenant
under applicable Environmental Laws. At no cost or expense to Landlord, Tenant
shall promptly provide information reasonably requested by Landlord that is in
Tenant’s possession or subject to its control to (a) determine the applicability
of the Environmental Laws to the Premises or operations conducted thereon, or
(b) respond to any governmental inquiry or investigation or to respond to any
claim of liability by third parties which is related to environmental conditions
in connection with the Premises.


Tenant shall promptly notify Landlord of any of the following: (a) any
correspondence or communication from any governmental authority regarding the
application of Environmental Laws to the Premises or Tenant’s operations on the
Premises or at the Air Park, (b) any change in Tenant’s operations on the
Premises or at the Air Park that will change Landlord’s obligations or could
increase or reasonably be expected to increase Tenant’s or Landlord’s
obligations or liabilities under Environmental Laws and (c) any incidents
occurring in or at the Premises and/or any other areas within the Air Park
regarding Hazardous Material, including, without limitation, any Release of
Hazardous Material. At any time Tenant submits any filing or required
documentation pertaining to investigations or violations relative to Hazardous
Materials situated in or on or Released from the Premises or the Common Use
Facilities to any governmental authority (other than the Internal Revenue
Service), including, by way of example but not in limitation, the FAA, the
Environmental Protection Agency or any similar State of Ohio agency or
department, Tenant shall provide duplicate copies of the filing(s) made, along
with any related documents, to Landlord.



-17-

--------------------------------------------------------------------------------



At Landlord’s request upon or promptly after expiration, termination or
cessation of this Lease Agreement for any reason, Tenant shall make available to
Landlord, at Landlord’s expense, for copying all environmental inspections,
reports or other documentation related to compliance with, or activity related
to compliance with, Environmental Laws at or about the Premises or the Common
Use Facilities.


10.05. Landlord Assessments. In accordance with the provisions of Article 21
hereof, Landlord shall have such access to, and a right to perform such
inspections and tests of, the Premises as it may reasonably require to determine
compliance with Environmental Laws and Tenant’s obligations hereunder. Such
inspections and tests shall be conducted at Landlord’s expense, unless such
inspections or tests document, that Tenant has violated any Environmental Laws
and/or the terms of this Lease Agreement, in which case Tenant shall, upon
demand, reimburse Landlord for the reasonable cost of such inspection and tests
documenting Tenant’s non-compliance. At the expiration or earlier termination of
this Lease Agreement, Landlord shall have the right, at its option and at
Landlord’s sole cost and expense, to undertake an environmental assessment of
the Premises. Landlord and Tenant agree that Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights that
Landlord holds against Tenant or any defenses that Tenant holds against
Landlord.


10.06. Related Tenant Obligations. As soon as reasonably practicable after the
Effective Date: (A) Tenant, at its sole cost and expense, shall cease to use and
shall mechanically plug (or reroute to the sanitary sewer if proper governmental
approvals are obtained and maintained at no expense to Landlord) all indoor
floor drains within the Premises that currently do or could discharge directly
or indirectly to the storm sewer system at the Air Park; (B) Landlord and Tenant
shall work cooperatively to effect, if and as reasonably practical to do so and
without undue expense to either party, possible changes to the current City of
Wilmington WWTP Permit No. 1015-09 for sanitary sewage discharges, including,
without limitation, to establish procedures and protocols to separately measure,
and/or to obtain a separate permit for, discharges by Tenant into the City of
Wilmington sanitary sewer system; and (C) Landlord and Tenant shall work
collaboratively to determine the necessity and/or appropriateness of Tenant
obtaining its own Industrial Activities Stormwater Permit from Ohio EPA relating
to Tenant’s activities in or on the Premises and/or the Common Use Facilities.


ARTICLE 11
General Indemnification
11.01. General Indemnification Obligations. To the fullest extent permitted by
law, and in addition to and not in limitation of any other indemnification
provisions set forth in this Lease Agreement, but subject to the provisions of
Section 12.03 hereof, Tenant shall indemnify, defend and hold harmless Landlord
from and against: (i) any loss, liability, or damage suffered or incurred by
Landlord arising from or in connection with (a) Tenant’s use or occupancy of the
Premises and/or Tenant’s performance of its responsibilities under this Lease
Agreement (other than losses, liabilities or damages that actually are covered
by the insurance policies described in Section 12.02 hereof), or (b) the
non-performance of the terms of this Lease Agreement to be performed by Tenant;
(ii) any loss, liability, or damage suffered or incurred by

-18-

--------------------------------------------------------------------------------



Landlord on account of injury to Person or property or from loss of life
sustained in, on, or about the Premises or the Air Park resulting from the
willful misconduct or negligent act or omission of Tenant or of its employees or
from any act or omission of Tenant or of its employees that violates applicable
laws; and (iii) all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses (including reasonable attorney’s fees) directly
relating to the foregoing. In the event that a claim for indemnification results
from or arises out of a circumstance described in Section 10.03 and such claim
could also be asserted under this Article 11, then such claim shall be brought
under, and be subject to the conditions of, Section 10.03.
11.02. Claims Procedures. In the event that any claim is asserted, or any action
or proceeding is instituted, against Landlord by reason of any event or
occurrence in respect of which Tenant is to provide indemnity as provided in
Section 11.01 of this Lease Agreement:
(A)    Tenant shall, if requested in writing by Landlord, cause such claim,
action or proceeding to be resisted, defended and resolved, at the Tenant’s sole
cost and expense, and by legal counsel to be approved by Landlord, which
approval shall not be unreasonably withheld or delayed; or
(B)    In the event that Tenant shall fail to engage legal counsel within
thirty(30) days after the written request contemplated by clause (A) above,
Landlord may cause such claim, action or proceeding to be resisted and defended
by legal counsel designated by Landlord, in which event Tenant shall reimburse
Landlord, upon demand made from time to time, for the costs thereby incurred by
Landlord (including the reasonable fees of attorneys, paralegals, experts, court
reporters and others) and actual amounts paid to resolve any such claim, action
or proceeding.
ARTICLE 12
Insurance
12.01. Tenant’s Insurance. Tenant shall obtain and maintain in full force and
effect throughout the Lease Term, at Tenant’s expense, the following insurance:
(A)    Commercial general liability (CGL) and, if necessary, commercial umbrella
insurance, with liability limits of not less than Five Million Dollars
($5,000,000) combined single limit coverage. If such CGL insurance contains a
general aggregate limit, it shall apply separately to the Premises. Such CGL
insurance shall be provided pursuant to a stand-alone policy or as part of a
commercial aviation liability policy and shall cover liability on an occurrence
basis arising from premises, operations, independent contractors,
products-completed operations, personal and advertising injury and liability
assumed under an insured contract.
(B)    Automobile Liability insurance with liability limits of not less than
Five Million Dollars ($5,000,000) combined single limit per accident (without
annual aggregate) for bodily injury and property damage. Defense costs shall
apply in addition to the limit of liability. Coverage shall include contractual
liability and shall apply to owned, leased, hired and non-owned autos, both on
and off the Air Park.

-19-

--------------------------------------------------------------------------------



(C)    Statutory workers’ compensation coverage as required by the State of Ohio
and employer’s liability with limits of not less than One Million Dollars
($1,000,000) bodily injury by accident, One Million Dollars ($1,000,000) bodily
injury by disease, and One Million Dollars ($1,000,000) bodily injury by
disease, each employee.
(D)    Commercial property insurance covering the Fixtures. Such insurance shall
cover the perils covered under the ISO special causes of loss form (CP 10 30)
and shall cover the replacement cost of the property insured.
Tenant shall cause Landlord to be identified, by endorsement, as an additional
insured in connection with any and all insurance policies (other than the
commercial property insurance policy, workers’ compensation policies, and
employer’s liability policies) provided for under this Lease Agreement and, upon
Landlord’s request, shall deliver or cause to be delivered to Landlord evidence
of said insurance coverages in the form of appropriate certificates of insurance
and endorsements to the underlying policies. Such policies and certificates of
insurance shall provide that Landlord will be notified in writing at least
thirty (30) days prior to the cancellation, material change or non-renewal of
any such insurance policy.
12.02. Landlord’s Insurance. Landlord shall obtain and maintain in full force
and effect throughout the Lease Term, at Landlord’s expense (except as herein
provided), commercial property insurance covering the Air Park, including the
Buildings. Such insurance shall cover the perils covered under the ISO special
causes of loss form (CP 10 30) and, as to Buildings in which the Premises are
situated, shall cover the replacement cost of the Buildings insured. Tenant
shall reimburse Landlord for its proportionate share of the premiums paid by
Landlord for the commercial property insurance covering the Building(s) in which
the Premises are located, such proportionate share to be determined on a
Building-by-Building basis and to be equal to the product of (i) the amount of
the premium paid by Landlord in connection with the pertinent insured Building
and (ii) a fraction, the numerator of which is the number of square feet of
leasable space occupied by Tenant under this Lease Agreement in the pertinent
insured Building and the denominator of which is the total number of square feet
of leasable space contained in the pertinent insured Building. Such
reimbursement shall be made not later than fifteen (15) days following a written
request therefor from Landlord accompanied by evidence of payment of such
premium and a calculation of the amount of the requested reimbursement.
12.03. Waiver of Subrogation. Landlord and Tenant hereby waive recovery of
damages against each other for loss or damage to their property to the extent
the same is or could be covered by the commercial property insurance required in
Sections 12.01 and 12.02 above. Because the provisions of this Section 12.03
preclude the assignment of any claim mentioned herein, by way of subrogation or
otherwise, to an insurance company or any other person, each party to this Lease
Agreement shall give to each insurance company which has issued to it one or
more policies of commercial property insurance notice of the terms of the mutual
releases contained in this Section 12.03, and have such insurance policies
properly endorsed, if necessary, to prevent the invalidation of insurance
coverages by reason of these mutual releases.
ARTICLE 13
Maintenance and Repair; Alterations; Signage

-20-

--------------------------------------------------------------------------------





13.01. Maintenance and Operation. Tenant shall, at its sole cost and expense,
cause the Premises at all times during the Lease Term to be operated, maintained
and repaired in good condition and repair and in compliance with all present and
future laws, codes, rules, orders, ordinances, regulations, statutes and
requirements of any federal, state, county, or other governmental entity having
jurisdiction, including, without limitation, the Americans with Disabilities Act
of 1990. Tenant shall not use, permit or suffer the use of the Premises, the
Common Use Facilities or any part of either of them, for any unlawful purpose or
for any dangerous or noxious trade or business, or in violation of any occupancy
permit issued in respect thereof. Tenant shall not commit, suffer or permit
waste in or to the Premises or the Common Use Facilities.


13.02. Alterations. Tenant shall not make any alterations, improvements or
additions to the Premises, unless and until Tenant has received Landlord’s prior
written consent and approval of the complete plans and specifications therefor,
which consent and approval shall not be unreasonably withheld, conditioned or
delayed by Landlord. All such alterations, improvements or additions shall be
performed in all material respects in accordance with the approved plans and
specifications.


13.03. Signage. Tenant may, at its own expense, maintain the signage which
exists on the Premises on the Effective Date. Tenant shall not make any
modifications to any signs or install any new or additional signs unless and
until Tenant has received Landlord’s prior written consent and approval of the
complete plans and specifications therefor, which consent and approval shall not
be unreasonably withheld, conditioned or delayed by Landlord. All such signage
shall be constructed and displayed in all material respects in accordance with
the approved plans and specifications and in compliance with local, state and
federal laws, ordinances and regulations.


ARTICLE 14
Casualty Damage


14.01. Landlord Election. In the event that any portion of the Premises is
damaged or destroyed by fire or any other casualty (“Casualty Damage”), Landlord
may elect, at its option, by written notice to Tenant given within sixty (60)
days after the occurrence of the Casualty Damage: (a) to repair and restore the
Premises (but not any of the Fixtures); (b) to effect a Partial Termination (as
defined herein); or (c) to terminate this Lease Agreement. Notwithstanding the
foregoing, in the event that Casualty Damage occurs to the Premises that is
covered by the commercial property insurance to be obtained and maintained by
Landlord pursuant to Section 12.02 hereof, then Tenant, at Tenant’s option
exercised by written notice to Landlord given within the earlier to occur of (i)
sixty (60) days after the occurrence of the Casualty Damage or (ii) ten (10)
days following Tenant’s receipt of Landlord’s election not to repair and restore
the Premises pursuant to Section 14.01(b) or (c) hereof, Landlord shall be
obligated to repair and restore the Premises (but not any of the Fixtures), in
which case, any election by Landlord not to repair and restore the Premises
pursuant to Section 14.01(b) or (c) hereof shall be deemed to have been
overridden and Landlord shall be deemed to have elected to

-21-

--------------------------------------------------------------------------------



repair and restore the Premises pursuant to Section 14.01(a) hereof (the “Tenant
Override Option”). In the event that Tenant exercises the Tenant Override Option
and the costs of such repair and restoration to the Premises shall exceed
$1,000,000.00, then no termination of this Lease Agreement by Tenant pursuant to
Section 24.15 hereof shall be effective until the date that is at least one (1)
year from the date of completion of said repair and restoration of the Premises.


14.02. Restoration. In the event Landlord shall elect (or shall be deemed to
have elected pursuant to the Tenant Override Option) to repair and restore the
Premises under Section 14.01(a) hereof, then (a) Landlord shall promptly
commence repair and restoration of the Premises to the condition the Premises
were in immediately prior to the Casualty Damage and diligently pursue such
repair and restoration to completion and (b) this Lease Agreement shall continue
in full force and effect; provided, that Base Rent shall temporarily abate from
the date of the Casualty Damage through the completion by Landlord of the repair
or restoration of the Premises in order to reflect the portion of the Premises
rendered temporarily unusable by the Casualty Damage and shall be determined by
multiplying the annual Base Rent then in effect by a fraction, the numerator of
which shall be the number of square feet in the Premises which remain usable by
Tenant during such repair and restoration and the denominator of which shall be
518,434.


14.03. Partial Termination. If any Casualty Damage results in the destruction of
one or more of the Buildings but not all of the Premises, Landlord may elect
pursuant to Section 14.01(b) to terminate this Lease Agreement only with respect
to the portion of the Premises which was materially affected by such Casualty
Damage and maintain this Lease Agreement in full force and effect with respect
to the portion of the Premises not materially affected by the Casualty Damage (a
“Partial Termination”). In the event of a Partial Termination, annual Base Rent
shall be permanently reduced to reflect the reduced area of the Premises and
shall be determined by multiplying the annual Base Rent then in effect by a
fraction, the numerator of which shall be the number of square feet contained in
the Premises after such Partial Termination and the denominator of which shall
be 518,434.


14.04. Tenant Election Upon Substantial Damage. If Landlord has elected to
repair and restore the Premises under Section 14.01(a) or to cause a Partial
Termination under Section 14.01(b) (a “Continuation Election”), but Casualty
Damage is so extensive so as to result in a permanent substantial adverse impact
upon Tenant’s business conducted on or from the Premises, Tenant may elect to
terminate this Lease Agreement upon written notice to Landlord together with
documentation which clearly demonstrates the basis for the Tenant’s election to
terminate, which notice and supporting documentation shall be given, if at all,
within twenty (20) days following receipt of the Continuation Election.


14.05. Total Termination. In the event this Lease Agreement is properly
terminated in accordance with Section 14.01(c) or Section 14.04 of this Lease
Agreement, this Lease Agreement and all rights and obligations hereunder shall
terminate effective as of the thirtieth (30th) day after the party electing to
terminate this Lease Agreement has provided notice of such election to the other
party. All Base Rent and other sums required to be paid by Tenant hereunder
shall be apportioned and paid as of the effective date of such termination.

-22-

--------------------------------------------------------------------------------





ARTICLE 15
Condemnation


15.01. Total Condemnation. If all of the Premises are taken by any condemning
authority under the power of eminent domain or otherwise, or by any purchase or
other acquisition in lieu of eminent domain or otherwise (a “Total Take”), or if
Tenant has the right to and does terminate this Lease Agreement in accordance
with Section 15.02(A)(i) below, then this Lease Agreement and the Lease Term
shall terminate as of the date when possession of the Premises is required by
the condemning authority, and all Base Rent and other sums required to be paid
by Tenant hereunder shall be apportioned and paid to the date of such taking.


15.02. Partial Condemnation.


(A)    In the event that only a portion of the Premises is taken or condemned by
any condemning authority, Landlord shall immediately send written notice thereof
to Tenant. If said portion of the Premises so taken or condemned constitutes a
“substantial portion of the Premises” as defined in Section 15.02 (C) below,
then Tenant shall have the right to elect, by written notice to Landlord within
twenty (20) days after receipt from Landlord of the aforesaid notice of
condemnation, either: (i) to terminate this Lease Agreement as of the date of
the taking of possession by the condemning authority, in which event the Base
Rent and all other charges shall be apportioned and paid to the date of the
taking, or (ii) to terminate this Lease Agreement only with respect to the
portion of the Premises taken by such condemning authority and otherwise to
continue this Lease Agreement in full force and effect. In the event that any
such taking or condemnation involves less than a “substantial portion of the
Premises”, or if it does involve a “substantial portion of the Premises” but
Tenant makes the election set forth in clause 15.02(A)(ii) above, then Base Rent
will be reduced to reflect the reduced area of the Premises and will be
determined by multiplying the annual Base Rent then in effect by a fraction, the
numerator of which shall be the number of square feet contained in the Premises
after the taking and the denominator of which shall be 518,434 and such reduced
Base Rent will become effective upon the date of such taking.


(B)    If this Lease Agreement is not terminated as set forth in Section 15.01
or 15.02(A)(i) hereof, then the award or payment for the taking shall be paid to
and used by Landlord to restore, with reasonable dispatch, the portion of the
Premises remaining, after the taking, to substantially the same condition and
tenantability as existed immediately preceding the taking.


(C)    A “substantial portion of the Premises” shall be deemed to have been
condemned if such condemnation relates to a portion of the Premises the absence
of which would reasonably result in a permanent substantial adverse impact upon
Tenant’s business conducted on or from the Premises.



-23-

--------------------------------------------------------------------------------



(D)    Termination of this Lease Agreement because of condemnation shall be
without prejudice to the rights of either Landlord or Tenant to recover from the
condemning authority compensation and damages for the injury and loss sustained
by them as a result of the taking. Landlord shall have the right to recover from
the condemning authority compensation and damages for the injury and loss
sustained by Landlord as a result of the taking of the Premises, including land
and any improvements. Tenant shall have the right to make an independent claim
against the condemning authority for the Fixtures, interruption or dislocation
of business in the Premises, loss of good will, and for moving expenses as long
as such claim by Tenant does not reduce the amount payable to Landlord.


ARTICLE 16
Assignment and Subletting


16.01. Assignment. Tenant shall not assign this Lease Agreement or its rights in
or to the Premises or the Common Use Facilities, or permit the assumption of all
or any part of the obligations of Tenant under this Lease Agreement, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed by Landlord. Notwithstanding any such consent,
and unless otherwise agreed in the pertinent assignment documentation, Tenant
will remain jointly and severally liable (along with any approved assignee), and
Landlord shall be permitted to enforce the provisions of this Lease Agreement
directly against Tenant and/or any assignee without being required to proceed in
any way against the other. For purposes of this Section 16.01, (a) an assignment
shall mean the direct or indirect sale, conveyance, mortgage, hypothecation,
pledge, transfer or assignment of this Lease Agreement by Tenant, or the
assumption of Tenant’s obligations hereunder, to or by any Persons, but shall
not include (i) any security interest granted by Tenant in this Lease Agreement
as required by the terms of any credit facility of Tenant and/or its Affiliates,
or (ii) an assignment of Tenant's rights under this Agreement to a successor or
parent corporation in connection with any sale of substantially all of the
assets or stock of Tenant, whether via merger or otherwise and (b) a “merger”
refers to any merger in which Tenant participates, regardless of whether it is
the surviving or disappearing entity.


16.02. Subletting.     Tenant shall not sublease all or any part of the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord. For purposes of this
Lease Agreement, a “sublease” shall include subleases, licenses, concessions,
and all other possessory arrangements entered into by Tenant in respect of the
Premises. If Landlord consents to a sublease, no such subletting shall release
or relieve Tenant from any of its obligations under this Lease Agreement.
Notwithstanding the foregoing, the following shall be deemed to have been
consented to by Landlord as sublessees: (a) the Affiliates of Tenant which are
identified on Exhibit E, attached hereto and fully incorporated herein,
occupying those pertinent portions of the Premises as identified on said Exhibit
E, and (b) any relocation, from time to time and within the defined boundaries
of the Premises, of the physical offices or work stations of administrative
employees of Tenant or the Affiliates of Tenant identified on Exhibit E, as
amended from time to time (a “Permitted Space Adjustment”). For the avoidance of
doubt, a Permitted Space Adjustment shall not include a relocation of employees
of Tenant or the aforesaid Affiliates of Tenant if such

-24-

--------------------------------------------------------------------------------



relocation causes any portion of the Premises that houses administrative offices
prior to any such relocation to be used for non-administrative offices.


ARTICLE 17
Conveyance or Encumbrancing by Landlord


17.01. Conveyances. Landlord shall have the unrestricted right to sell, assign,
convey or transfer to any Person all or any part of its right, title or interest
in or to the Premises; subject, however, to this Lease Agreement. In the event
of a sale or transfer of the Premises, Landlord (or, in the case of a subsequent
transfer, the transferor) shall, after the date of such transfer, be
automatically released from all further liability for the performance or
observance of any term, condition, covenant or obligation required to be
performed or observed by Landlord hereunder, and the transferee shall be deemed
to have assumed all of such terms, conditions, covenants and obligations, it
being intended hereby that such terms, conditions, covenants and obligations
shall be binding upon Landlord, its successors and assigns, only during and in
respect of their successive periods of ownership during the Lease Term. Upon
Tenant’s request, Landlord shall deliver to Tenant copies of the recorded deed
and any lease assignment executed and delivered by Landlord in connection with
any such conveyance by Landlord.


17.02. Subordination and Attornment. This Lease Agreement and Tenant’s interest
and rights hereunder are and shall be subject and subordinate at all times to
the lien of any mortgage of Landlord’s right, title and interest in and to the
Premises (a “Fee Mortgage”), now existing or hereafter created on or against the
Air Park or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant.
Tenant agrees, at the election of the holder of any such Fee Mortgage (a “Fee
Mortgagee”), to attorn to any such holder, provided that the Fee Mortgagee
agrees to not disturb the possession, use or enjoyment of the Premises by
Tenant, or disaffirm this Lease Agreement, so long as Tenant shall fully perform
its obligations under this Lease Agreement. Tenant agrees to execute,
acknowledge and deliver, within ten (10) days following Landlord’s request
therefor, such commercially reasonable instruments confirming such subordination
and attornment as shall be requested by any Fee Mortgagee. Notwithstanding the
foregoing, any Fee Mortgagee may at any time subordinate its Fee Mortgage to
this Lease Agreement, without notice or Tenant’s consent, and thereupon this
Lease Agreement shall be deemed prior to such Fee Mortgage without regard to
their respective dates of execution, delivery or recording and in that event
such Fee Mortgagee shall have the same rights with respect to this Lease
Agreement as though this Lease Agreement had been executed prior to the
execution, delivery and recording of such Fee Mortgage.


17.03. Notice and Cure Rights. If Tenant shall serve Landlord with any notice
claiming a default or breach of this Lease Agreement by Landlord, Tenant shall
serve a duplicate of said notice upon each Fee Mortgagee, provided that Tenant
has received the name and address of such Fee Mortgagees. The Fee Mortgagees
shall be permitted to correct or remedy the breach or default complained of
within a reasonable time after the expiration of Landlord’s time to do so and
with the same effect as if Landlord itself had done so.



-25-

--------------------------------------------------------------------------------



ARTICLE 18
Default; Termination


18.01. Default by Tenant. Tenant shall create, and there shall exist, an event
of default (herein called an “Event of Default”) under this Lease Agreement if:


(A)    Tenant shall fail to pay any installment of Base Rent required to be paid
by Tenant within ten (10) days after the same shall become due for payment; or


(B)    Tenant shall fail in any material respect to perform or comply with any
other obligation of Tenant under this Lease Agreement, and such failure is not
performed or corrected within thirty (30) days after notice of such default from
Landlord (or, if such failure is not capable of being performed or corrected
within such thirty (30) day period, if Tenant shall not commence the correction
of such default within thirty (30) days after notice of such default from
Landlord and proceed with due diligence to complete such correction within a
reasonable time, but in no event longer than ninety (90) days from the notice of
such default); or


(C)    Tenant shall make a general assignment for the benefit of creditors, or
if Tenant’s interest in the Premises is sold upon execution or other legal
process; or


(D)    Tenant shall suffer a receiver to be appointed in any action or
proceeding by or against Tenant, and such appointment is not stayed or
discharged within sixty (60) days after the commencement thereof, or if Tenant
is a debtor in any insolvency proceeding conducted pursuant to the laws of any
state or of a political subdivision of any state and such proceeding is not
stayed or discharged within sixty (60) days after the commencement thereof, or
if Tenant shall be or become, either voluntarily or involuntarily, a debtor in
any case commenced under the provisions of the U.S. Bankruptcy Code, as amended,
and such case is not stayed or discharged within sixty (60) days after the
commencement thereof.


18.02. Rights of Landlord upon Tenant’s Default. In the event that Tenant shall
create or suffer an Event of Default under this Lease Agreement, in addition to
the other rights and remedies available to Landlord hereunder, in equity or at
law, Landlord, at its option, shall have the following remedies:


(A)Without cancelling or terminating this Lease Agreement or the Lease Term,
Landlord shall have the right to repossess the Premises and terminate all rights
of Tenant with respect to the Premises and the Common Use Facilities, to possess
the Premises and the Fixtures and each and every part thereof and to expel
Tenant therefrom and to endeavor to relet all or any part of the Premises from
time to time for any unexpired part of the Lease Term. In the event of such
repossession and reletting by Landlord, Landlord may collect the rents from any
such reletting, applying the same first to the payment of reasonable expenses of
such repossession and reletting (the “Reletting Expenses”, which shall include
attorneys’ fees, brokerage fees, expenses for redecoration, alterations and
other costs in connection with preparing the Premises for new tenants) and then
as a credit against the Base Rent and additional charges due or to become due
from Tenant under this Lease Agreement, with Tenant to pay to

-26-

--------------------------------------------------------------------------------



Landlord each month following any such repossession by Landlord any deficiency
between Base Rent and other sums due and payable hereunder by Tenant for such
month and the amount of any rent (net of Reletting Expenses) collected by
Landlord during such month from any reletting tenant. Except as expressly
provided in this Section 18.02(A), neither such termination of the right of
Tenant to occupy the Premises, nor such repossession and possession by Landlord,
shall relieve Tenant from its obligations to pay Base Rent and all other amounts
payable by Tenant under the terms of this Lease Agreement, and/or to perform and
observe all of the obligations of Tenant under this Lease Agreement.
(B)Landlord shall have the right to cancel and terminate this Lease Agreement
and the Lease Term at any time (including any time after Landlord has elected to
terminate Tenant’s right of possession as provided in subsection 18.02(A) of
this Lease Agreement), which termination shall not impair in any manner
Landlord’s right to recover from Tenant any damages arising as a consequence of
an Event of Default hereunder or such termination of this Lease Agreement;
provided that, in no event shall Tenant be liable for consequential, indirect or
punitive damages.


18.03. Landlord Right To Cure Tenant Defaults. If Tenant shall create or suffer
an Event of Default under this Lease Agreement, Landlord may (but shall not be
required to) cure such default on behalf of Tenant (without thereby waiving any
of the rights otherwise afforded to Landlord under Article 18 of this Lease
Agreement by reason of such default), and the amount of the reasonable cost to
Landlord of curing any such default shall be paid by Tenant to Landlord on
demand, together with interest thereon at a per annum rate equal to the “prime
rate” of Bank of America (as such rate is announced or disclosed from time to
time), plus four percent (4%) (the “Default Rate”), or at the maximum rate of
interest permitted by law if less than the Default Rate, from the date or dates
of payment thereof by Landlord.


ARTICLE 19
Surrender


Upon the exercise by Landlord of its right to obtain possession of the Premises
upon the occurrence of an Event of Default hereunder, or upon the expiration or
sooner termination of this Lease Agreement, Tenant shall (i) surrender the
Premises to Landlord, with all improvements, parts and surfaces thereof clean
and free of debris and in good operating order, condition and state of repair,
ordinary wear and tear excepted and (ii) appropriately effect, at Tenant’s sole
cost and expense and in accordance with all applicable Environmental Laws, the
closure of all Resource Conservation and Recovery Act (“RCRA”) storage areas in
and on the Premises and/or the Common Use Facilities (and such other areas in
and on the Premises and/or the Common Use Facilities which should have been
designated and permitted as RCRA storage areas in accordance with applicable
Environmental Laws) wherein Tenant or its Affiliates caused, suffered or
permitted the storage of Hazardous Waste either prior to or during the Lease
Term.



-27-

--------------------------------------------------------------------------------



ARTICLE 20
Quiet Enjoyment


Landlord covenants with and warrants and represents to Tenant that, so long as
no Event of Default occurs or exists hereunder, and except as otherwise
expressly provided herein, Tenant shall, at all times during the Lease Term,
peaceably and quietly have, hold, occupy and enjoy the Premises, without
hindrance or molestation by Landlord or by any Person claiming rights through
Landlord in respect of the Premises, other than rights created by Tenant.
ARTICLE 21
Inspection


Landlord and its duly authorized representatives may enter the Premises at all
reasonable times, upon at least twenty-four (24) hours’ prior written notice to
Tenant (or, in the event of an emergency, such notice as may be reasonable under
the circumstances), to view and inspect the Premises and to inspect all repairs,
additions and alterations or to perform any work which may be necessary by
reason of Tenant’s default under the terms of this Lease Agreement; provided,
that any such inspections shall not unreasonably interfere with the activities
of Tenant or its agents or contractors in or on the Premises, nor cause or
result in any damage to the Premises.


ARTICLE 22
Notices and Payments


22.01. Notices. Any notice or other communication required or permitted to be
given to a party under this Lease Agreement shall be in writing and shall be
given by one of the following methods to such party, at the address set forth at
the end of this Section 22.01: (i) it may be sent by registered or certified
United States (U.S.) mail, return receipt requested and postage prepaid, or
(ii) it may be sent by ordinary U.S. mail or delivered in person or by courier,
telecopier, fax transmission, electronic mail or any other means for
transmitting a written communication. Any such notice shall be deemed to have
been given as follows: (i) when sent by registered or certified U.S. mail, as of
the second business day after it was mailed, and (ii) when sent or delivered by
any other means, upon receipt, with written or electronic confirmation thereof.
Either party may change its address for notice by giving written notice thereof
to the other party. The address of each party for notice initially is as
follows:

-28-

--------------------------------------------------------------------------------



Landlord
Tenant
Clinton County Port Authority
Air Transport Services Group, Inc.
1113 Airport Road
145 Hunter Drive
Wilmington, OH 45177
Wilmington, OH 45177
Attn: Kevin J. Carver
Attn: Joseph C. Hete
Fax No.: (937) 366-5005
Fax No.: (937) 382-2452
E-Mail Address: kcarver@ccportauthority.com
E-Mail Address: Joe.Hete@atsginc.com
 
 
With copies to:
With copies to:
D. Scott Powell, Esq.
W. Joseph Payne, Esq., General Counsel
Vorys, Sater, Seymour and Pease LLP
Air Transport Services Group, Inc.
52 E. Gay Street
145 Hunter Drive
Columbus, OH 43216-1008
Wilmington, OH 45177
Fax No.: 614-719-4912
Fax No.: (937) 382-2452
E-Mail Address: dspowell@vorys.com
E-Mail Address: Joe.Payne@atsginc.com



22.02. Place of Payment; No Setoff. All Base Rent and other payments required to
be made by Tenant to Landlord shall be delivered or mailed to Landlord at the
address specified in Section 22.01 hereof, or any other address Landlord may
specify from time to time by written notice given to Tenant, without notice or
demand and without abatement, deduction or setoff of any amount whatsoever.


ARTICLE 23
Compliance with Laws


23.01. General Compliance. At all times during the Lease Term, Tenant shall, in
respect of this Lease Agreement and its use and occupancy of the Premises,
comply with all applicable federal, state and local laws, codes, ordinances,
rules and regulations, and any other applicable requirements.


23.02. Incorporation of Provisions of Law. Each and every provision required by
applicable federal, state or local laws, codes, ordinances, rules and
regulations to be included in this Lease Agreement shall be deemed to be
incorporated herein by reference and included in this Lease Agreement, and this
Lease Agreement shall be read, construed and enforced as though each such
provision were set forth herein.


ARTICLE 24
Miscellaneous Provisions


24.01. Brokers, Finders and Others. Landlord and Tenant each warrant and
represent to the other that it has had no compensable dealings, negotiations,
agreements, consultations or other transactions with any broker, finder, or
other intermediary in respect of the Premises or this Lease Agreement, and that
no Person is entitled to any brokerage fee,

-29-

--------------------------------------------------------------------------------



commission, or other payment in respect of this Lease Agreement, the
transactions contemplated thereby and/or the Premises, arising from agreements,
arrangements or undertakings made or effected by it with any third Persons.


24.02. Memorandum of Lease Agreement. This Lease Agreement shall not be filed in
any public office or records. Landlord and Tenant shall, upon request by the
other, execute and deliver a memorandum of lease or similar instrument
reflecting such of the terms of this Lease Agreement as may be acceptable to the
parties, which instrument shall be in a form recordable under the laws,
regulations and customs of the State of Ohio and its political subdivisions, and
which instrument shall be recorded in appropriate public offices.


24.03. Estoppel Certificates. Each party shall, within ten (10) days after
written request from the other party, from time to time and at any time,
complete, execute, acknowledge and deliver to the requesting party a written
instrument, in a form prepared and presented by the requesting party and
acceptable to the other party, certifying that this Lease Agreement is
unmodified and in full force and effect (or if there have been modifications,
that it is in full force and effect as modified and stating the modifications),
and the dates to which Base Rent and other charges have been paid in advance, if
any, and stating whether, to the knowledge of such party, the requesting party
is in default in the performance of any obligation of such requesting party
under this Lease Agreement, and, if so, specifying each such default of which
such party has knowledge and certifying any other fact reasonably requested to
be certified by the requesting party, it being intended that any such instrument
may be delivered to and relied upon by any prospective purchaser of Landlord’s
interest in the Premises and any prospective assignee of Tenant’s leasehold
estate in the Premises, or any mortgagee or prospective mortgagee in respect
thereof or any part thereof.


24.04. Successors and Assigns. Except as otherwise specifically provided herein,
this Lease Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns (including successive, as well as immediate,
successors and assigns) of Landlord and of Tenant.


24.05. Governing Law. This Lease Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.


24.06. Remedies Cumulative. All rights and remedies of Landlord and of Tenant
enumerated in this Lease Agreement shall be cumulative and, except as
specifically contemplated otherwise by this Lease Agreement, none shall exclude
any other right or remedy allowed at law or in equity, and said rights or
remedies may be exercised and enforced concurrently. No waiver by Landlord or by
Tenant of any covenant or condition of this Lease Agreement, to be kept or
performed by any other party, shall constitute a waiver by the waiving party of
any subsequent breach of such covenant or condition, or authorize the breach or
nonobservance on any other occasion of the same or any other covenant or
condition of this Lease Agreement.



-30-

--------------------------------------------------------------------------------



24.07. Duplicate Originals. This Lease Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which, taken together, shall constitute a single instrument.


24.08. Article and Section Captions. The Article and Section captions contained
in this Lease Agreement are included only for convenience of reference and do
not define, limit, explain or modify this Lease Agreement or its interpretation,
construction or meaning, and are in no way to be construed as a part of this
Lease Agreement.
    
24.09. Severability. If any provision of this Lease Agreement or the application
of any provision to any Person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Lease Agreement or the application of said provision to any
other Person or circumstance, all of which other provisions shall remain in full
force and effect, and it is the intention of Landlord and of Tenant that if any
provision of this Lease Agreement is susceptible of two or more constructions,
one of which would render the provision valid and the other or others of which
would render the provision invalid, then such provision shall have a meaning
which renders it valid.


24.10. Amendments in Writing; Annexes. No officer, employee, or other servant or
agent of Landlord or of Tenant is authorized to make any representation,
warranty, or other promise not contained in this Lease Agreement in respect of
the subject matter hereof. No amendment, change, termination or attempted waiver
of any of the provisions of this Lease Agreement shall be binding upon Landlord
or Tenant, unless in writing and signed by the party affected. Each of the
annexes, exhibits or instruments attached hereto are hereby expressly
incorporated herein by this reference.


24.11. No Third Party Beneficiaries. Except as otherwise expressly provided
herein: (a) the provisions of this Lease Agreement are for the exclusive benefit
of the parties hereto and are not for the benefit of any other Person, and
(b) this Lease Agreement shall not be deemed to have conferred any rights,
express or implied, upon any third Person.


24.12.    Security. Tenant acknowledges and agrees that Landlord is not
providing any security services with respect to the Premises and that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other injury (including death) or
damage suffered or incurred by Tenant or its employees or agents in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant will cooperate with Landlord in connection
with any security conducted by or on behalf of Landlord in connection with the
Air Park.



-31-

--------------------------------------------------------------------------------



24.13.    Miscellaneous Requirements.


In connection with its use and occupancy of the Premises, Tenant hereby agrees
as follows:


(A)Tenant understands and agrees that nothing herein contained will be construed
to grant or authorize the granting of an exclusive right to provide aeronautical
services to the public as prohibited by 49 USC 40103(e), as amended, and
Landlord reserves the right to grant to others the privilege and right of
conducting any one or all activities of an aeronautical nature;
(B)Tenant agrees to comply with the notification and requirements covered in
Part 77 of the Federal Aviation Regulations (to the extent applicable to Tenant
and to the extent Landlord notifies Tenant of such applicability) in the event
any future structure or building is planned for the Premises, or in the event of
any planned modification or alteration of any present or future building or
structure situated on the Premises;
(C)Landlord reserves for the use and benefit of the public, a right of flight
for the passage of aircraft in the airspace above the surface of the Premises.
This public right of flight will include the right to cause in said airspace any
noise inherent in the operation of any aircraft used for navigation or flight
through the said airspace or landing at, taking off from, or operation on the
Air Park; and
(D)Tenant agrees that it will not make use of the Premises in any manner which
might interfere with the landing and taking off of aircraft from the Air Park or
otherwise constitute a hazard. In the event the aforesaid covenant is breached,
Landlord reserves the right to enter upon the Premises and cause the abatement
of such interference at the expense of Tenant.
In addition, Landlord contemplates that, reasonably promptly after the Effective
Date, Landlord will enter into discussions with the FAA and other pertinent
governmental authorities for, and plans to make application for, such
governmental grants, loans and/or other funds as may be available to assist
Landlord in the ongoing operation, development and/or improvement of the Air
Park (the “Government Funding”). In connection therewith, and in particular in
connection with any FAA-related funding programs, Landlord is advised that the
owners and tenants of the Air Park will be subjected to certain
government-mandated requirements regarding the use and operation of the Air
Park, including the provisions hereinafter set forth (collectively, the “Funding
Requirements”). Accordingly, in connection with any Government Funding obtained
by Landlord, Landlord shall provide to Tenant copies of the pertinent Government
Funding agreements which give rise to the pertinent Funding Requirements and,
thereupon, Tenant shall comply with the following provisions if, and to the
extent included in such Funding Requirements and disclosed to Tenant, and such
other Funding Requirements, if any, as may be agreed upon by Landlord and
Tenant:


(1)
In the event facilities are constructed, maintained, or otherwise operated on
the Premises, Tenant will maintain and operate such facilities and services in
compliance with all requirements imposed pursuant to 49 CFR Part 21,
Nondiscrimination in Federally Assisted Programs of the Department of
Transportation, and as said Regulations may be amended;


-32-

--------------------------------------------------------------------------------



(2)
Tenant covenants and agrees that: (1) no Person, on the grounds of race, color
or national origin, will be excluded from participation in, denied the benefits
of, or be otherwise subjected to discrimination in, the use of the Premises; (2)
in the construction of any leasehold improvements on, over or under the Premises
and the furnishing of services thereon, no Person on the grounds of race, color
or national origin will be excluded from participation in, denied the benefits
of, or otherwise be subjected to discrimination by Tenant; and (3) Tenant will
use the Premises in compliance with all other requirements imposed by or
pursuant to 49 CFR Part 21, Nondiscrimination in Federally Assisted Programs of
the Department of Transportation, and as said Regulations may be amended;

(3)
Tenant agrees to furnish service on a fair, equal and not unjustly
discriminatory basis to all users thereof, and to charge fair, reasonable and
not unjustly discriminatory prices for each unit or service; provided, that
Tenant may be allowed to make reasonable and nondiscriminatory discounts,
rebates or other similar types of price reductions to volume purchasers;

(4)
Tenant assures that it will undertake an affirmative action program as required
by 14 CFR Part 152, Subpart E, to insure that no person will on the grounds of
race, creed, color, national origin or sex be excluded from participating in any
employment activities covered by 14 CFR Part 152, Subpart E. Tenant assures that
no person will be excluded on these grounds from participating in or receiving
the services or benefits of any program or activity covered by 14 CFR Part 152,
Subpart E. Tenant assures that it will require that its covered suborganizations
provide assurances to Landlord that they similarly will undertake affirmative
action programs, and that they will require assurances from their
suborganizations, as required by 14 CFR Part 152, Subpart E, to the same effect;
and

(5)
Tenant agrees that it will insert the above four provisions in any lease,
sublease or other such document by which Tenant grants a right or privilege to
any person, firm or corporation to render accommodations and/or services to the
public on the Premises.

24.14. Survival. The provisions of this Lease Agreement shall survive the
expiration or earlier termination of this Lease Agreement for so long as either
party bears any liability or responsibility hereunder and until such time as
Landlord or Tenant, as the case may be, shall have realized upon all of their
respective rights or exercised all of their respective remedies hereunder.


24.15. [Intentionally Omitted]
24.16. Patriot Act. Tenant hereby certifies to Landlord that: (i) it is not
acting, directly or indirectly, for or on behalf of any person, group, entity or
nation named by any

-33-

--------------------------------------------------------------------------------



Executive Order or the United States Treasury Department as a terrorist,
“Specifically Designated National and Blocked Person,” or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enforced or administered by the Office of Foreign
Assets Control; and (ii) it is not engaged in this transaction, directly or
indirectly, on behalf of any such person, group, entity or nation.
24.17. Amendment and Restatement of Original Lease. Notwithstanding anything
contained herein to the contrary, Landlord and Tenant hereby acknowledge and
agree that this Lease Agreement shall amend, restate, and supersede in its
entirety the Original Lease, as amended by the First Lease Amendment, effective
as of the Execution Date.
[Remainder of page intentionally left blank]

-34-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lease Agreement was executed on the Execution Date on
behalf of Landlord and Tenant by the duly authorized officials or officers
thereof, to be effective as of the Effective Date.


LANDLORD:


CLINTON COUNTY PORT AUTHORITY


By: /s/ Kevin J. Carver .
Kevin J. Carver
Executive Director


TENANT:


AIR TRANSPORT SERVICES GROUP, INC.


By: /s/ Joseph C. Hete .
Joseph C. Hete
President and Chief Executive Officer
 
 

STATE OF OHIO
COUNTY OF FRANKLIN, SS:


The foregoing instrument was acknowledged before me this 21 day of December
2012, by Kevin J. Carver, the Executive Director of the Clinton County Port
Authority, a body corporate and politic and a port authority duly organized and
validly existing under the State of Ohio, on behalf of said port authority.




/s/ C. Kimbra Rader                            Notary Public
STATE OF OHIO
COUNTY OF CLINTON, SS:


The foregoing instrument was acknowledged before me this 20 day of
December, 2012, by Joseph C. Hete, President and Chief Executive Officer of Air
Transport Services Group, Inc., a Delaware corporation, on behalf of the
corporation.




/s/ Beth Allen    
Notary Public





-35-

--------------------------------------------------------------------------------



FISCAL OFFICER’S CERTIFICATE


The undersigned fiscal officer of the Clinton County Port Authority (the “Port”)
hereby certifies that the money required to meet the obligations of the Port for
fiscal year 2012 under the agreement to which this certificate is attached has
been lawfully appropriated by the Port for that purpose and is in the treasury
of the Port or is in the process of collection to the credit of an appropriate
fund, free from any previous encumbrances, and is not appropriated for any other
purpose. This certificate is given in compliance with Sections 5705.41 and
5705.44 of the Ohio Revised Code.


Dated: December 21, 2012


/s/ Brian C. Smith                
Secretary
Clinton County Port Authority

-36-

--------------------------------------------------------------------------------



EXHIBIT A


The Air Park






TRACT 1:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, VIRGINIA
MILITARY SURVEY NUMBERS 625, 1162, 1170, 2027, 2690 AND NUMBER 2694 AND BEING
PART OF THE LANDS AS CONVEYED BY DEED TO WILMINGTON AIR PARK, INC. AS RECORDED
IN (SEE TABLE I) THE CLINTON COUNTY DEED RECORDS AND CLINTON COUNTY OFFICIAL
RECORDS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING FOR
REFERENCE AT A CONCRETE MONUMENT FOUND IN THE LINE OF VMS NUMBER 1162 AND NUMBER
1170, BEING THE NORTHWESTERLY CORNER OF WILMINGTON AIR, INC.'S 74.578 ACRE TRACT
(DEED NO. 24, TABLE I) AND CORNER TO THE GREAT OAKS JOINT VOCATIONAL SCHOOL
DISTRICT'S REMAINING PART 92.076 ACRE TRACT (DEED BOOK 239, PAGE 482), AND ALSO
BEING IN THE NORTHWESTERLY RIGHT OF WAY OF AIRPORT ROAD; THENCE WITH A LINE OF
SAID REMAINING PART 92.076 ACRE TRACT, SAID 74.578 ACRE TRACT AND SAID MILITARY
SURVEY LINE S 41°17'49" E 53.28' TO A RAILROAD SPIKE FOUND IN THE CENTERLINE OF
AIRPORT ROAD AND BEING THE TRUE POINT OF BEGINNING FOR THIS TRACT HEREIN
DESCRIBED; THENCE WITH THE PROLONGATION OF SAID PREVIOUS LINE S 41°17'49" E
39.79' TO AN IRON PIN SET IN THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD;
THENCE WITH THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD S 51°30'20" W 189.75'
TO A CONCRETE MONUMENT FOUND AT THE INTERSECTION WITH THE NORTHWESTERLY RIGHT OF
WAY OF AIRBORNE ROAD; THENCE WITH SAID RIGHT OF WAY OF AIRBORNE ROAD S 37°48'06"
W 635.35' TO A CONCRETE MONUMENT FOUND AT THE CORNER OF THE RIGHT OF WAY OF WEIL
WAY; THENCE WITH THE RIGHT OF WAY OF WEIL WAY N 52°08'40" W 154.89' TO A
CONCRETE MONUMENT FOUND IN THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD;
THENCE WITH SAID RIGHT OF WAY OF AIRPORT ROAD S 51°30'20" W 102.90' TO A
CONCRETE MONUMENT FOUND; THENCE CONTINUING WITH RIGHT OF WAY OF WEIL WAY S
52°08'40" E 179.27' TO CONCRETE MONUMENT FOUND IN THE RIGHT OF WAY OF AIRBORNE
ROAD; THENCE WITH SAID RIGHT OF WAY OF AIRBORNE ROAD S 37°48'06" W 630.25' TO AN
IRON PIN SET AT THE CORNER OF THE RIGHT OF WAY OF RUANE DRIVE; THENCE WITH RIGHT
OF WAY OF RUANE DRIVE N 52°09'47" W 332.94' TO A CONCRETE MONUMENT FOUND IN THE
RIGHT OF WAY OF AIRPORT ROAD; THENCE WITH THE RIGHT OF WAY OF AIRPORT ROAD S
51°30'20" W 102.92' TO A RAILROAD SPIKE FOUND AT THE CORNER OF THE RIGHT OF WAY
OF RUANE DRIVE; THENCE WITH SAID RIGHT OF WAY S 52°09' 47" E 357.33' TO A
CONCRETE MONUMENT FOUND IN THE RIGHT OF WAY OF AIRBORNE ROAD; THENCE WITH SAID
RIGHT OF WAY OF AIRBORNE ROAD S 37°48'06" W 1382.49' TO A CONCRETE MONUMENT
FOUND AT THE CORNER OF EWE WAREHOUSE INVESTMENTS V, LTD'S

A-1

--------------------------------------------------------------------------------



7.243 ACRE TRACT (OFFICIAL RECORD 312, PAGE 140); THENCE WITH THE LINE OF SAID
7.243 ACRE TRACT N 52°10'13" W 372.54' TO AN IRON PIN SET; THENCE CONTINUING
WITH LINE OF SAID 7.243 ACRE TRACT S 37°46'04" W 775.93' TO A 5/8" IRON PIN
FOUND IN THE LINE OF SAID EWE WAREHOUSE INVESTMENTS V, LTD'S 6.518 ACRE TRACT
(OFFICIAL RECORD 312, PAGE 131); THENCE WITH THE LINE OF SAID 6.518 ACRE TRACT N
48°25'41" W 542.03' TO A RAILROAD SPIKE FOUND IN AIRPORT ROAD; THENCE CONTINUING
WITH THE LINE OF SAID 6.518 ACRE TRACT S 46°51'16" W 384.78' TO A RAILROAD SPIKE
FOUND IN THE CENTERLINE OF OLD STATE ROUTE 73 AND CORNER TO AIRLINE PROFESSIONAL
ASSOCIATION TEAMSTER LOCAL 1224 1.000 ACRE TRACT (OFFICIAL RECORD 328, PAGE
711); THENCE WITH THE LINE OF SAID 1.000 ACRE TRACT S 47°56'48" W 19.22' TO A
5/8" IRON PIN FOUND, A CORNER TO GREAT OAKS JOINT VOCATIONAL SCHOOL DISTRICT'S
REMAINING PART 262.282 ACRE TRACT (OFFICIAL RECORD 239, PAGE 482); THENCE WITH
SAID SCHOOL DISTRICT'S LINES ON THE FOLLOWING COURSES: N 48°25'35" W 554.05' TO
AN IRON PIN SET; THENCE S 38°12'31" W 502.96' TO A 1/2" IRON PIN FOUND; THENCE S
47°59'29" W 295.07' TO A 1/2" IRON PIN FOUND; THENCE N 42°02'27" W 339.91 TO AN
IRON PIN SET; THENCE S 48°18'06" W 118.31' TO A 1/2" IRON PIN FOUND; THENCE N
42°25'19" W 261.00', A PK NAIL FOUND IN CONCRETE BEARS S 25°47'38" E 0.11';
THENCE S 48°18'06" W 750.00' TO A 1/2" IRON PIN FOUND; THENCE S 41°41'28" E
399.97' TO A 1/2" IRON PIN FOUND; THENCE N 48°19'32" E 206.62' TO A 1/2" IRON
PIN FOUND BENT; THENCE S 41°38'10" E 689.93' TO AN IRON PIN SET; THENCE N
47°31'40" E 275.00' TO AN IRON PIN SET; THENCE S 41°38'01" E 628.96' TO AN IRON
PIN SET AT THE CORNER OF AVIATION FUEL, INC.'S 6.092 ACRE TRACT (DEED BOOK 285,
PAGE 339); THENCE WITH THE NORTHWESTERLY LINE OF SAID 6.092 ACRE TRACT S
48°21'17" W 762.89' TO AN IRON PIN SET; THENCE CONTINUING WITH THE LINE OF SAID
6.092 ACRE TRACT S 41°39'36" E (PASSING AN IRON PIN SET AT 345.53') 347.53';
THENCE CONTINUING WITH THE SOUTHEASTERLY LINE OF SAID 6.092 ACRE TRACT N
48°19'41" E 764.87' TO AN IRON PIN SET IN THE LINE OF SAID SCHOOL DISTRICT'S
REMAINING PART 262.282 ACRE TRACT; THENCE WITH THE LINE OF SAID SCHOOL
DISTRICT'S LAND S 41°59'12" E 223.37' TO A CONCRETE MONUMENT FOUND AT A CORNER
TO THE AIRBORNE ROAD RIGHT OF WAY; THENCE WITH SAID RIGHT OF WAY OF AIRBORNE
ROAD ON THE FOLLOWING COURSES: S 37°48'06" W 2918.18' TO A CONCRETE MONUMENT
MARKING THE BEGINNING OF A CURVE TO THE RIGHT HAVING A RADIUS OF 1150.00';
THENCE WITH SAID CURVE MEASURED ALONG THE ARC A DISTANCE OF 903.21' FROM WHICH
THE LONG CHORD BEARS S 60°18'06" W 880.17' TO A CONCRETE MONUMENT FOUND; THENCE
S 82°48'06" W 2331.02' TO A CONCRETE MONUMENT FOUND MARKING A CURVE TO THE LEFT
HAVING A RADIUS OF 1250.00'; THENCE WITH SAID CURVE MEASURED ALONG THE ARC A
DISTANCE OF 730.74' FROM WHICH ALONG CHORD BEARS S 66°03'16" W 720.38' TO A
CONCRETE MONUMENT FOUND; THENCE S 49°18'25" W 911.14' TO A CONCRETE MONUMENT
FOUND MARKING THE BEGINNING OF A CURVE TO THE RIGHT HAVING A RADIUS OF 1150.00';
THENCE WITH SAID CURVE MEASURED ALONG THE ARC A DISTANCE OF 385.70' FROM WHICH A
LONG CHORD BEARS S 58°54'55" W 383.89' TO A, CONCRETE MONUMENT FOUND; THENCE S
68°31'24" W 2263.22' TO A

A-2

--------------------------------------------------------------------------------



CONCRETE MONUMENT FOUND; THENCE N 65°31'24" W 48.63' TO A CONCRETE MONUMENT
FOUND IN THE RIGHT OF WAY OF STATE ROUTE 134; THENCE WITH SAID RIGHT OF WAY S
19°31'15" E 133.17' TO A CONCRETE MONUMENT FOUND IN THE LINE OF THE CITY OF
WILMINGTON'S 25.52 ACRE TRACT (DEED BOOK 196, PAGE 45); THENCE WITH THE CITY'S
LINE S 68°31'24" W 30.03' TO A PK NAIL FOUND IN THE CENTERLINE OF SAID STATE
ROUTE 134; THENCE WITH SAID CENTERLINE N 19°31'57" W 2517.43' TO A RAILROAD
SPIKE FOUND; THENCE N 71°42'34" E AND BECOMING THE SOUTHEASTERLY RIGHT OF WAY OF
DAVIDS DRIVE (PASSING AN IRON PIN SET AT 30.00') 184.98' TO AN IRON PIN SET, A
CORNER TO THE COMMUNITY IMPROVEMENT CORPORATION'S (ALSO REFERRED TO AS CIC)
REMAINING PART 84.791 ACRE TRACT (OFFICIAL RECORD 66, PAGE 559); THENCE WITH THE
LINE OF SAID 84.791 ACRE TRACT ON THE FOLLOWING COURSES: S 25°31'18" E 83.08' TO
AN IRON PIN SET; THENCE S 71°17'58" E 144.92' TO AN IRON PIN SET; THENCE S
14°02'40" E 129.25' TO AN IRON PIN SET; THENCE N 86°08'22" E 343.76' TO AN IRON
PIN SET THENCE S 41°22'12" E 1033.98' TO AN IRON PIN SET; THENCE N 46°19'30" E
230.15' TO AN IRON PIN SET; THENCE N 37°47'40" E 600.49' TO AN IRON PIN SET;
THENCE N 52°10'47" W 50.00' TO AN IRON PIN SET AT THE SOUTHEASTERLY
CORNER OF THE BOARD OF COUNTY COMMISSIONERS' 14.500 ACRE TRACT
(OFFICIAL RECORD 302, PAGE 717); THENCE WITH THE LINE OF SAID 14.500
ACRE TRACT AND BECOMING THE LINE OF SAID COMMISSIONERS' 5.000 ACRE TRACT, CIC'S
REMAINING PART 187.99 ACRE TRACT (DEED BOOK 281, PAGE 698), AND NAVIGATOR GROUP
OF OCALA, INC.'S 30.000 ACRE TRACT (OFFICIAL RECORD 342, PAGE 564) N 37°47'40" E
4501.42' TO AN IRON PIN SET IN THE LINE OF R.L.R. INVESTMENTS, L.L.C.'S 17.393
ACRE TRACT (OFFICIAL RECORD 331, PAGE 121); THENCE WITH THE LINE OF SAID 17.393
ACRE TRACT S 52°12'20" E 44.50' TO A 1/2" IRON PIN FOUND; THENCE CONTINUING WITH
THE LINE OF SAID 17.393 ACRE TRACT AND BECOMING THE LINE OF R.L.R. INVESTMENTS,
L.L.C.'S 15.854 ACRE TRACT (OFFICIAL RECORD 311, PAGE 337), DAVID H. STEWART'S
5.969 ACRE TRACT (OFFICIAL RECORD 249, PAGE 661), SANDRA K. WHITLEY'S 5.900 ACRE
TRACT (OFFICIAL RECORD 277, PAGE 32) AND JOHN M. STANFORTH'S 10.240 ACRE TRACT
(OFFICIAL RECORD 339, PAGE 134) N 37°47'38" E 4220.18' TO A 5/8" IRON PIN FOUND;
THENCE CONTINUING WITH STANFORTH'S LINE N 48°28'45" W 344.86' TO A 5/8" IRON PIN
FOUND IN THE LINE OF THE CLINTON COUNTY ANIMAL PROTECTIVE ASSOCIATION FOR THE
PREVENTION OF CRUELTY TO ANIMALS 1.322 ACRE TRACT (DEED BOOK 268, PAGE 139);
THENCE WITH THE LINE OF SAID 1.322 ACRE TRACT AND BECOMING THE LINE OF
WILMINGTON COLLEGE'S 60.45 ACRE TRACT (OFFICIAL RECORD 231, PAGE 735), THE
NATIONAL BANK AND TRUST CO.'S 205.51 ACRE TRACT (OFFICIAL RECORD 180, PAGE 818),
AND THE LINE OF B. ANTHONY WILLIAMS TRUST'S REMAINING PART 536.23 ACRE TRACT
(OFFICIAL RECORD 349, PAGE 119) N 37°48'39" E 4357.17' TO A 1" IRON PIN FOUND;
THENCE WITH THE WILLIAMS TRUST'S LANDS ON THE FOLLOWING COURSES: S 52°13'32" E
309.65' TO A 1/2" IRON PIN FOUND; THENCE N 29°16'39" E 908.59', A 5/8" IRON PIN
FOUND BEARS S 6°19'35" E 0.16'; THENCE S 52°11'31" E 524.99' TO A 5/8" IRON PIN
FOUND; THENCE N 37°48'29" E 900.00' TO A 5/8" IRON PIN FOUND; THENCE S 52°11'31"
E

A-3

--------------------------------------------------------------------------------



400.00', A 5/8" IRON PIN, FOUND BEARS S 31°27'27" E 0.16'; THENCE S 37°48’ 29" W
900.00' TO A 1/2" IRON PIN FOUND; THENCE S 52°11'31" E 524.99' TO A 5/8" IRON
PIN FOUND AT A CORNER TO ABX AIR, INC.'S REMAINING PART 113.525 ACRE TRACT
(OFFICIAL RECORD 88, PAGE 438); THENCE WITH THE LINE OF SAID 113.525 AND
BECOMING THE LINE OF WILMINGTON COMMERCE PARK PARTNERSHIP'S 6.130 ACRE TRACT
(OFFICIAL RECORD 350, PAGE 505) AND THE LINE OF PREVIOUS SAID GREAT OAKS JOINT
VOCATIONAL SCHOOL DISTRICT'S REMAINING PART 92.076 ACRE TRACT S 46°19'54" W
1373.16' TO A 1/2" IRON PIN FOUND; THENCE WITH SAID SCHOOL DISTRICT'S LINE S
52°11'49" E 938.65' TO AN IRON PIN SET AT THE CORNER OF AVIATION FUEL, INC.'S
4.586 ACRE TRACT (DEED BOOK 285, PAGE 337), AN IRON PIN SET BEARS S 69°20'39" W
0.36'; THENCE WITH THE LINES OF SAID 4.586 ACRE TRACT ON THE FOLLOWING COURSES:
S 40°42'14" W 400.42' TO A 5/8" IRON PIN FOUND; THENCE N 52°08'36" W 118.01' TO
A MAG NAIL SET; THENCE S 37°49'33" W 27.76' TO A DRILL HOLE FOUND IN CONCRETE;
THENCE S 52°16'50" E (PASSING A NAIL FOUND AT 50.00') 587.82' TO A 5/8" IRON PIN
FOUND; THENCE N 37°47'15" E 426.46' TO A 1/2" IRON PIN FOUND IN THE LINE OF SAID
SCHOOL DISTRICT'S LANDS; THENCE WITH THE LINE OF SAID SCHOOL DISTRICT'S
REMAINING PART 92.076 ACRE TRACT S 52°14'24" E 317.64' TO A 1/2" IRON PIN FOUND;
THENCE CONTINUING WITH SAID SCHOOL DISTRICT'S LINE S 37°55'13" W 565.93' TO A 1"
IRON PIN FOUND; THENCE STILL WITH THE LINE OF SAID SCHOOL DISTRICT'S LAND S
52°12'33" E 451.34' TO A 1/2" IRON PIN FOUND AT THE CORNER OF THE CITY OF
WILMINGTON'S 0.84 ACRE TRACT (OFFICIAL
RECORD 204, PAGE 219); THENCE WITH THE LINE OF SAID 0.84 ACRE TRACT S 37°50'00"
W 244.92' TO AN IRON PIN SET AT THE CORNER OF ROTARY FORMS PRESS, INC.'S 4.896
ACRE TRACT (DEED BOOK 264, PAGE 1); THENCE WITH THE LINE OF SAID 4.896 ACRE
TRACT N 52°15'20" W 554.15' TO A 3/4" IRON PIN FOUND IN THE LINE OF R.L.R.
INVESTMENTS, L.L.C.'S REMAINING PART 5.362 ACRE TRACT (OFFICIAL RECORD 298, PAGE
283); THENCE WITH THE LINE OF SAID R.L.R. INVESTMENTS ON THE FOLLOWING COURSES:
N 37°44'43" E 14.01' TO A 5/8" IRON PIN FOUND; THENCE N 52°14'57" W 330.66' TO A
CHISELED "X" FOUND IN CONCRETE; THENCE S 37°49'36" W 310.99' TO A CHISELED "X"
FOUND IN CONCRETE; THENCE S 52°15'28" E AND BECOMING THE CENTERLINE OF HUNTER
DRIVE 365.11' TO A RAILROAD SPIKE FOUND; THENCE WITH THE CENTERLINE OF HUNTER
DRIVE S 37°48'20" W 497.69' TO A RAILROAD SPIKE FOUND AT THE INTERSECTION WITH
THE CENTERLINE OF RUANE DRIVE; THENCE WITH THE CENTERLINE OF RUANE DRIVE S
52°08'34" E 684.83' TO A RAILROAD SPIKE FOUND, A CORNER TO WILMINGTON AIR PARK
INC.'S 0.392 ACRE TRACT (OFFICIAL RECORDS 492, PAGE 324); THENCE WITH THE LINES
OF SAID 0.392 ACRE TRACT ON THE FOLLOWING COURSES: S 37°46'29" W 159.87'; THENCE
S 52°08'20" E 106.84'; THENCE N 37°45'40" E 159.87' TO A RAILROAD SPIKE FOUND IN
THE CENTERLINE OF RUANE DRIVE; THENCE WITH SAID CENTERLINE S52°08'34" E 264.73'
TO A PK NAIL FOUND IN THE CENTERLINE OF AIRPORTROAD; THENCE WITH THE CENTERLINE
OF AIRPORT ROAD N 51°30'59" E 1654.26' TO THE TRUE POINT OF BEGINNING CONTAINING
1105.562 ACRES OF LAND, MORE OR LESS.



A-4

--------------------------------------------------------------------------------



TOGETHER WITH A NON-EXCLUSIVE ACCESS EASEMENT FOR THE BENEFIT OF TRACT 1, AS
CREATED BY AN ACCESS EASEMENT FROM THE BOARD OF EDUCATION OF GREAT OAKS
INSTITUTE OF TECHNOLOGY AND CAREER DEVELOPMENT, FKA GREAT OAKS JOINT VOCATIONAL
SCHOOL DISTRICT TO WILMINGTON AIR PARK, INC., FILED IN DEED VOLUME 145, PAGE
662, RECORDER'S OFFICE, CLINTON COUNTY, OHIO, WHICH EASEMENT IS MORE
SPECIFICALLY DESCRIBED AS FOLLOWS:


SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF M.S. #1162
. BEGINNING AT A PIN AT THE SOUTHERLY CORNER OF THE 52.038 ACRE TRACT AS
RECORDED IN VOLUME 24, PLAT NO. 252, OF THE CLINTON COUNTY ENGINEERS RECORD OF
LAND DIVISION: RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE LINES OF
SAID 52.038 ACRE TRACT, ON THE FOLLOWING COURSES: (1) N. 41° 59' 35" W., 570.29
FEET TO A PIPE; (2) N. 41° 38' 23" W., 75.00 FEET TO A POINT; THENCE, ON THE
FOLLOWING COURSES: (1) N. 48° 21' 37" E., 30.00 FEET TO A POINT; (2) S. 41° 38'
23" E., 74.91 FEET TO A POINT; (3) S. 41° 59' 35" E., 564.79 FEET TO A POINT;
THENCE, WITH A LINE OF SAID 52.038 ACRE TRACT, S. 37° 47' 49" W., 30.48 FEET TO
THE POINT OF BEGINNING.


 
NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 5.001 ACRE TRACT AS
CONVEYED BY DEED TO AVIATION FUEL AS RECORDED IN CLINTON COUNTY OFFICIAL RECORD
212, PAGE 848 AND DESCRIBED AS FOLLOWS:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT A 3/4" IRON PIPE
(FOUND) AT THE NORTHERLY CORNER OF A 6.092 ACRE TRACT AS CONVEYED TO AVIATION
FUEL, INC. IN VOLUME 285, PAGE 339 OF THE CLINTON COUNTY, OHIO, DEED RECORDS,
SAID PIPE BEING AT A CORNER OF A 195.568 ACRE TRACT AS RECORDED IN VOLUME 24,
PAGE NO. 12 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION AND AT A
CORNER OF A 52.038 ACRE TRACT AS RECORDED IN VOLUME 24, PLAT NO. 254 OF SAID
RECORD OF LAND DIVISION; THENCE, WITH A LINE OF SAID 195.568 ACRE TRACT AND SAID
52.038 ACRE TRACT, N 41°38'23" W 75.00 FEET TO A POINT; THENCE, S 48°08'00" W
542.30 FEET TO A 1/2" IRON PIN (SET) AT THE POINT OF BEGINNING FOR THE HEREIN
DESCRIBED TRACT: RUNNING THENCE, FROM SAID POINT OF BEGINNING, BY NEW DIVISION
LINES, ON THE FOLLOWING COURSES: (1) S 48°37'45" W 561.48 FEET TO A 1/2" IRON
PIN (SET); (2) N 41°22'15" W 388.00 FEET TO A 1/2" IRON PIN (SET); (3) N
48°37'45" E 561.48 FEET TO A 1/2" IRON PIN (SET); (4) S 41°22'15" E 388.00 FEET
TO THE POINT OF BEGINNING, CONTAINING FIVE AND ONE THOUSANDTH (5.001) ACRES.


THE ABOVE DESCRIBED CONTAINS 43.743 ACRES IN VMS NUMBER 625, 412.687 ACRES IN
VMS NUMBER 1162, 35.261 ACRES IN VMS 1170, 542.797 ACRES IN VMS

A-5

--------------------------------------------------------------------------------



NUMBER 2027, AND 69.871 ACRES IN VMS NUMBER 2690 AND 1.20 ACRES IN VMS 2694.


THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN SEPTEMBER, 2001. IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30"
IN LENGTH WITH A YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON
AN ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PAGE 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION.


NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 0.843 ACRE TRACT FURTHER
DESCRIBED AS FOLLOWS:


SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF MILITARY
SURVEY NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT A ½" IRON PIN (FOUND) AT THE SOUTHERLY CORNER OF THE 8.370 ACRE
TRACT AS RECORDED IN VOLUME 20, PLAT NO. 197, OF THE CLINTON COUNTY ENGINEERS
RECORD OF LAND DIVISION:
RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH A LINE OF SAID 8.370 ACRE
TRACT, N. 52° 15' 44" W. 150.00 FEET TO A ½" IRON PIN (SET); THENCE, BY A NEW
DIVISION LINE, N. 37° 47' 36" E. 244.98 FEET TO A ½" IRON PIN (SET); THENCE,
WITH THE LINES OF THE AFORESAID 8.370 ACRE TRACT, ON THE FOLLOWING COURSES: (1)
S. 52° 13' 33" E. 150.00 FEET TO A ½" IRON PIN (FOUND); (2) S. 37° 47' 36" W.
244.88 FEET TO THE POINT OF BEGINNING, CONTAINING EIGHT HUNDRED FOURTY THREE
THOUSANDTHS (0.843) OF AN ACRE.
 


NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 47.225 ACRE TRACT FURTHER
DESCRIBED AS FOLLOWS:


Situated in the State of Ohio, County of Clinton, Township of Union, City of
Wilmington, lying in Virginia Military Surveys 625, 2694 and 2027, and being
part of that 1100.621 acre tract conveyed as Tract 1 to Wilmington Air Park LLC
by deed of record in Official Record 516, Page 610 (all references are to the
records of the Recorder’s Office, Clinton County, Ohio) and being more
particularly described as follows:


BEGINNING at a railroad spike found at the intersection of the southerly
right-of-way line of Airborne Road as dedicated in the “Dedication Plat Airborne
Road & Extensions of Ruane Drive and Weil Way” of record in Plat Book 7, Pages
50A-51B (width varies) and the easterly right-of-way line of State Route 134 (60
feet wide), being a southeasterly corner of said 1100.621 acre tract and being
in a northerly line of that 25.52 acre tract as conveyed to the City of
Wilmington of record in Deed Book 196, Page 45;

A-6

--------------------------------------------------------------------------------





Thence South 68° 51' 20" West, with the northerly line of said 25.52 acre tract,
a distance of 30.02 feet to a magnetic nail found on the centerline of State
Route 134 at the corner common to said 1100.621 acre tract and said 25.52 acre
tract and on easterly line of that 102.36 acre tract conveyed to James W. Foland
and Betty M. Foland of record in Deed Book 216, Page 176;


Thence North 19° 11' 59" West, with the centerline of said State Route 134 and
with the easterly line of said 102.36 acre tract and with the easterly line of
that 94.658 acre tract conveyed to Homer Wendell Harding, Trustee of record in
Official Record 507, Page 897 and also conveyed to Ruth Alice Harding, Trustee
of record in Official Record 507, Page 906, a distance of 2517.39 feet (passing
a railroad spike found at the centerline intersection of said State Route 134
and said Airborne Road at 48.29 feet) to a magnetic nail found at a north
westerly corner of said 1100.621 acre tract, and on the westerly projection of
the southerly right-of-way of Davids Drive as dedicated in the “Dedication Plat
Davids Drive” of record in Plat Book 7 Page 70C;


Thence North 72° 01' 51" East, with the southerly projection and southerly
right-of-way line of Davids Drive (100 feet wide), a distance of 184.96 feet
(passing a 5/8 inch rebar found capped “Clinco” at 29.99 feet), to a 5/8 inch
rebar found capped “Clinco” at a northwesterly corner of the original 84.791
acre tract conveyed to Community Improvement Corporation of Wilmington of record
in Official Record 66, Page 559;


Thence with the perimeter of said original 84.791 acre tract, the following
courses and distances:


South 25° 12' 30" East, a distance of 83.04 feet to a 5/8 inch rebar found
capped “Clinco”;


South 70° 58' 01" East, a distance of 144.91 feet to a 5/8 inch rebar found
capped “Clinco”;


South 13° 43' 22" East, a distance of 129.25 feet to a 5/8 inch rebar found
capped “Clinco”;


North 86° 28' 00" East, a distance of 343.77 feet to a 5/8 inch rebar found
capped “Clinco”;


South 41° 01' 45" East, a distance of 1025.53 feet to an iron pin set;


Thence across said 1100.621 acre tract, the following courses and distances:


South 46° 37' 19" West, a distance of 109.25 feet to an iron pin set;


South 41° 19' 48" East, a distance of 1058.33 feet to an iron pin set on the
northerly right-of-way line of said Airborne Road;


Thence with the northerly right-of-way line of said Airborne Road, the following
courses and distances:


South 68° 51' 21" West, a distance of 1242.20 feet to a 1/2 inch rebar found in
concrete;

A-7

--------------------------------------------------------------------------------





North 65° 11' 27" West, a distance of 48.64 feet to a 1/2 inch rebar found in
concrete at the intersection of the northerly right-of-way line of said Airborne
Road and the easterly right-of-way line of said State Route 134;


Thence South 19° 11' 59" East, with the westerly terminus of the “Dedication
Plat Airborne Road & Extensions of Ruane Drive and Weil Way”, a distance of
133.19 feet to the POINT OF BEGINNING and containing 47.225 acres of land, more
or less of which 1.733 acres is located in the right-of-way of State Route 134,
approximately 1.244 acres is located in Virginia Military Survey 2694,
approximately 43.583 acres is located in Virginia Military Survey 625 and
approximately 2.398 acres is located in Virginia Military Survey 2027, 45.492
acres are located in the City of Wilmington and 1.733 acres are located in Union
Township.


Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC.


This description is based on existing records and an actual field survey
performed in November 2009.


The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.






TRACT 2:




Situated in the State of Ohio, County of Clinton, Township of Union, lying in
Virginia Military Surveys 1162, 1170 and 2027, and being part of that original
784.989 acre tract conveyed as Tract 2 to Wilmington Air Park LLC by deed of
record in Official Record 516, Page 610 (all references are to the records of
the Recorder’s Office, Clinton County, Ohio) and being more particularly
described as follows:


BEGINNING at a 1/2 inch rebar found in concrete at the a northwesterly corner of
said original 784.989 acre tract in the easterly line of Virginia Military
Survey Number 1162 and in the westerly line of Virginia Military Survey Number
1170, in the southerly line of the original 92.076 acre tract conveyed to Great
Oaks Joint Vocational School District, Ohio of record in Deed Book 239, Page 482
and in the northerly right-of-way line of Airport Road (width varies);


Thence North 51° 58' 29" East, partially with the northerly right-of-way line of
said Airport Road, with the southerly line of said original 92.076 acre tract,
with the southerly line of the original 50.00 acre tract conveyed to The Board
of Education of Great Oaks Institute of Technology and

A-8

--------------------------------------------------------------------------------



Career Development of record in Official Record 145, Page 647, with the
southerly line of that 0.387 acre tract conveyed as Parcel 26 WDV to the City of
Wilmington of record in Official Record 701, Page 1 and with the southerly line
of the original 7.707 acre tract conveyed to Wilmington Air Park LLC of record
in Official Record 515, Page 662 a distance of 1875.30 feet, (passing a magnetic
nail found at 459.51 feet) to a magnetic nail set in the centerline of State
Route 73 (width varies) [Ohio Department of Transportation Plan CLI-73
(11.81-13.42)] at the northerly corner of said original 784.989 acre tract and
on the westerly line of that 2.013 acre tract conveyed as Parcel 22E to the
State of Ohio by deed of record in Official Record 666, Page 558;


Thence with a curve to the right having a central angle of 16° 36' 48", a radius
of 3819.72 feet, an arc length of 1107.55 feet, and a chord that bears South 29°
16' 12" East, a chord distance of 1103.67 feet, along the centerline of said
State Route 73, with the westerly line of said Parcel 22E and with the westerly
line of that 6.036 acre tract conveyed as Parcel 22WL to the State of Ohio by
deed of record in Official Record 666, Page 558, (passing the centerline of
Airborne Road [Ohio Department of Transportation Plan CLI-73 (12.03)] at an arc
length of 51.55 feet, referenced by a 1 inch solid iron pipe found in a monument
box, being South 47° 02’ 59” West a distance of 0.58 feet) to a magnetic nail
set;


Thence across said original 784.989 acre tract, the following courses and
distances:


South 25° 35' 02" West, a distance of 1303.28 feet to an iron pin set;


South 47° 07' 29" West, a distance of 702.68 feet to an iron pin set;


South 47° 07' 28" West, a distance of 1181.16 feet to an iron pin set;


South 26° 41' 52" West, a distance of 348.20 feet to an iron pin set;


South 15° 22' 12" West, a distance of 544.70 feet to an iron pin set;


South 31° 41' 51" West, a distance of 711.99 feet to an iron pin set;


South 37° 27' 01" West, a distance of 614.23 feet to an iron pin set;


South 39° 29' 40" West, a distance of 257.45 feet to a magnetic nail set;


South 53° 12' 36" East, a distance of 51.19 feet to a railroad spike found at
the northeasterly corner of that 72.25 acre tract conveyed as Tract 71 to
Wilmington College by deed of record in Deed Book 184, Page 306;


Thence South 47° 10' 33" West, with the northerly line of said 72.25 acre tract,
a distance of 2580.78 feet to a 5/8 inch rebar found capped “Clinco” found at
the northwesterly corner of said 72.25 acre tract in the easterly line of
Virginia Military Survey Number 2027 and in the westerly line of Virginia
Military Survey Number 1162;



A-9

--------------------------------------------------------------------------------



Thence across said original 784.989 acre tract, the following courses and
distances:


North 40° 45' 33" West, with the easterly line of Virginia Military Survey
Number 2027 and with the westerly line of Virginia Military Survey Number 1162,
a distance of 31.89 feet to an iron pin set;


South 38° 10' 31" West, a distance of 1484.61 feet to an iron pin set;


South 40° 53' 07" East, a distance of 648.98 feet to an iron pin set;


South 46° 47' 14" West, a distance of 232.26 feet to an iron pin set;


South 32° 10' 47" East, a distance of 209.16 feet to a railroad spike set in the
centerline of Jenkins Road (Township Road 261) (40 feet wide), being the
northerly line of Virginia Military Survey Number 2386 and being the southerly
line of Virginia Military Survey Number 2027 and being the northerly line of
that 300 acre tract conveyed to David W. Fife and James G. Fife by deed of
record in Official Record 677, Page 235;


Thence South 50° 24' 05" West, with the centerline of said Jenkins Road, the
northerly line of Virginia Military Survey Number 2386, the southerly line of
Virginia Military Survey Number 2027 and with the northerly line of said 300
acre tract, a distance of 1110.95 feet to a magnetic nail found at the
northwesterly corner of said 300 acre tract and at the northeasterly corner of
that 150 acre tract conveyed as Parcel One to Wilmington Air Park, Inc. by deed
of record in Official Record 79, Page 218,


Thence South 50° 29' 14" West, partially with the centerline of said Jenkins
Road, the northerly line of Virginia Military Survey Number 2386, the southerly
line of Virginia Military Survey Number 2027 and with the northerly line of said
150 acre tract, a distance of 3009.80 feet (passing a 1/2 inch rebar capped
“Clinco” found at 2969.90 feet) to a 5/8 inch rebar capped “Clinco” found at the
southeasterly corner of that 107.305 acre tract conveyed to Suburban Investments
Co. by deed of record in Official Record 191, Page 337;


Thence North 41° 09' 10" West, with the easterly line of said 107.305 acre
tract, a distance of 674.51 feet to an iron pin set;


Thence across said Original 784.989 acre tract, the following courses and
distances:


North 38° 07' 29" East, a distance of 1243.38 feet to an iron pin set;


North 41° 34' 04" West, a distance of 578.26 feet to an iron pin set;


North 38° 36' 07" East, a distance of 2458.81 feet to an iron pin set on the
southerly right-of-way line of Airborne Road (width varies) as dedicated in the
“Dedication Plat Airborne Road & Extensions of Ruane Drive and Weil Way” of
record in Plat Book 7, Pages 50A-51B;



A-10

--------------------------------------------------------------------------------



Thence with the southerly right-of-way line of said Airborne Road, the following
courses and distances:


With a curve to the left having a central angle of 06° 48' 03", a radius of
1250.00 feet, an arc length of 148.37 feet and a chord that bears North 41° 32'
04" East, a chord distance of 148.29 feet to a 1/2 inch rebar found in concrete
at the point of tangency;


North 38° 08' 03" East, a distance of 1785.93 feet to a 1/2 inch rebar found in
concrete;


North 39° 00' 07" East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;


North 38° 08' 03" East, a distance of 2098.06 feet to a 1/2 inch rebar found in
concrete;


North 37° 15' 58" East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;


North 38° 08' 03" East, a distance of 576.77 feet to a 1/2 inch rebar found in
concrete;


North 39° 00' 07" East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;


North 38° 08' 03" East, a distance of 2043.92 feet to a 1/2 inch rebar found in
concrete at a point of curvature;


With said curve to the right, having a central angle of 13° 42' 14", a radius of
1958.82 feet, an arc length of 468.51 feet and a chord that bears North 44° 59'
10" East, a chord distance of 467.39 feet (passing a 1/2 inch rebar found in
concrete at an arc length of 40.22 feet, being on the easterly line of Virginia
Military Survey 1162 and being on the westerly line of Virginia Military Survey
1170) to a 1/2 inch rebar found in concrete at a point of tangency;


North 51° 50' 17" East, a distance of 142.79 feet to a 1/2 inch rebar found in
concrete;


North 38° 09' 43" West, a distance of 11.56 feet to an iron pin set at the
easterly terminus of said Airborne Road, in the southerly right-of-way line of
said Airport Road;


Thence South 52° 40' 03" West, with the easterly terminus of said Airborne Road,
a distance of 570.99 feet to a magnetic nail set at the southeasterly corner of
that 1100.621 acre tract conveyed as Tract 1 to Wilmington Air Park LLC by deed
of record in Official Record 516, Page 610, in the easterly line of Virginia
Military Survey 1162 and in the westerly line of Virginia Military Survey Number
1170;


Thence North 40° 57' 32" West, with the easterly line of said 1100.621 acre
tract, with the easterly line of said original 92.076 acre tract, with the
easterly line of Virginia Military Survey 1162 and with the westerly line of
Virginia Military Survey Number 1170, a distance of 93.30 feet (passing a
magnetic nail set at 40.05 feet on the centerline of said Airport Road) to the
POINT OF BEGINNING and containing 481.033 acres of land, more or less of which
7.591 acres is located in the right-of-way of Airport Road, State Route 73 and
Jenkins Road, approximately 58.279 acres

A-11

--------------------------------------------------------------------------------



is located in Virginia Military Survey Number 1170, approximately 222.766 acres
is located in Virginia Military Survey Number 1162 and approximately 199.988
acres is located in Virginia Military Survey Number 2027.


Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC.


This description is based on existing records and an actual field survey
performed in November 2009.


The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.


Note: The above described tract saves and excepts a 0.980 acre tract conveyed as
parcel 23WDV to The City of Wilmington of record in Official Record 673, Page
226, and of record in Survey Record 36, Pages 86-109, further described by the
legal description prepared by Kevin L. Stacy, Professional Surveyor 7531, and
described as follows:


Situated in Union Township, Clinton County, State of Ohio, and being part of the
Military Survey 1170, being conveyed to Wilmington Air Park LLC by instrument of
record in Official Record 516 Page 610 and is bounded and described as follows;


Commencing for reference at the intersection of Airborne Road and existing S .R.
73;


Thence South 52° 01’ 17” West 75.37 feet to a point in the southerly
right-of-way line of said existing S.R. 73;


Thence South 43° 00’ 06” East 38.42 feet to a point in the existing southerly
right-of-way line of said S.R. 73 and in the existing southerly right-of-way
line of Airborne Road, said point also being at 38.28 feet right of centerline
Station 42+08.76 (proposed Airborne Road), said point also being the TRUE POINT
OF BEGINNING of the parcel herein described;


Thence South 43° 00’ 06” East, 8.31 feet along the existing southerly
right-of-way line of Township Road 153 to a point at 46.56 feet right of
centerline Station 42+09.49 (proposed Airborne Road);


Thence South 35° 40’ 13” East, 58.49 feet along the existing southerly
right-of-way line of Township Road 153 to an iron pin set at 105.00 feet right
of centerline Station 42+07.13 (proposed Airborne Road);

Thence South 52° 53’ 35” West, 657.21 feet to an iron pin set at 95.00 feet
right of centerline Station 35+50.00 (proposed Airborne Road);

A-12

--------------------------------------------------------------------------------





Thence South 80° 49’ 27” West, 112.89 feet to an iron pin set on the existing
southerly right-of-way line of Airborne Road at 40.61 feet right of centerline
Station 34+51.07 (proposed Airborne Road);


Thence North 51° 50’ 42” East, 757.69 feet along the existing southerly
right-of-way line of Airborne Road to the TRUE POINT OF BEGINNING.


The above described area contains 0.980 acres of land, more or less, of which
the present road occupies 0.000 acres of land, more or less.


This description was prepared under the direct supervision and reviewed on June
5, 2005 by Kevin L. Stacy, Professional Surveyor Number 7531.


This description is based on a survey made under the direction and supervision
of Paul Feie Professional Surveyor Number 6723 in 2004 and 2005.


The Grantor claims title by instrument of record in Official Record 73, Page
687, Recorder’s Office, Clinton County, Ohio.


The basis of bearings in this description are based upon the Ohio State Plane
Coordinate System, Ohio South Zone NAD 83 (1995) utilizing NGS monuments stamped
“GPS 19 2000”, “GPS 18 2000” and “GPS 22 2000”.


The stations referred to herein are from the centerline of Right-of-Way of
Airborne Road as found on the Ohio Department of Transportation Right-of-Way
Centerline Plat CLI-73-12.03 to be recorded in the Clinton County Recorder’s
Office.


Monuments referred to as iron pins set are 3/4 inch diameter, 30 inch long iron
bars with a 2 1/2 inch diameter aluminum cap marked ‘ODOT R/W, District 8’.




TRACT 3:


SITUATE IN UNION TOWNSHIP, CLINTON COUNTY, OHIO VIRGINIA MILITARY SURVEY NUMBER
1162, AND BEING PART OF THE REMAINING PART OF A 10.942 ACRE TRACT AS CONVEYED BY
DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN VOLUME 64, PAGE 154 OF THE
CLINTON COUNTY OFFICIAL RECORDS AND BEING MORE PARTICULARLY DESCRIBED, AS
FOLLOWS: COMMENCING FOR REFERENCE AT A RAILROAD SPIKE FOUND AT THE INTERSECTION
OF THE CENTERLINES OF OLD STATE ROUTE 73 AND AIRPORT ROAD; THENCE WITH THE
CENTERLINE OF OLD STATE ROUTE 73, S 48°25'58" E 235.20' TO A RAILROAD SPIKE
FOUND AT THE SOUTHEASTERLY CORNER OF AIRLINE PROFESSIONAL ASSOCIATION'S,
TEAMSTER LOCAL 1224, 1.000 ACRE TRACT (OFFICIAL RECORD 328, PAGE 711) AND BEING
THE TRUE POINT OF

A-13

--------------------------------------------------------------------------------



BEGINNING FOR THIS TRACT HEREIN DESCRIBED; THENCE WITH THE PROLONGATION OF SAID
CENTERLINE S 48°25'58" E 50.03' TO A RAILROAD SPIKE FOUND AT THE CORNER OF EWE
WAREHOUSE INVESTMENTS V, LTD.'S 6.252 ACRE TRACT, (OFFICIAL RECORD 312, PAGE
135); THENCE WITH THE LINE OF SAID 6.252 ACRE TRACT S 43°22'44" W 360.46' TO A
5/8" IRON PIN FOUND IN THE LINE OF GREAT OAKS JOINT VOCATIONAL SCHOOL DISTRICT'S
REMAINING PART 262.282 ACRE TRACT. (DEED BOOK 239, PAGE 482); THENCE WITH SAID
SCHOOL DISTRICT'S LINE N 48°21'44" W 279.27' TO A 1" O.D. PIPE FOUND; THENCE
CONTINUING WITH SCHOOL DISTRICT'S LINE N 48°02'14" E 151.88' TO A 5/8" IRON PIN
FOUND AT THE CORNER OF SAID AIRLINE PROFESSIONAL ASSOCIATION'S 1.000 ACRE TRACT;
THENCE WITH THE LINE OF SAID 1.000 ACRE TRACT S 48°26'31" E 217.06' TO A 5/8"
IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF SAID 1.000 ACRE TRACT N
43°20'16" E 209.09' TO THE TRUE POINT OF BEGINNING CONTAINING 1.187 ACRES OF
LAND, MORE OR LESS.


THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN SEPTEMBER, 2001. IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30"
IN LENGTH WITH A YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON
AN ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PLAT NO. 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND
DIVISION.


TRACT 4:


SITUATE IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, VIRGINIA MILITARY SURVEY NUMBER
1162, AND BEING PART OF THE REMAINING PART OF A 3.367 ACRE TRACT AND PART OF A
0.41 ACRE TRACT AS CONVEYED BY DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN
VOLUME 64, PAGE 401 AND VOLUME 148, PAGE 65 OF THE CLINTON COUNTY OFFICIAL
RECORDS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A MAG
NAIL SET AT THE INTERSECTION OF THE NORTHWESTERLY RIGHT OF WAY OF AIRBORNE ROAD
AND THE CENTERLINE OF OLD STATE ROUTE 73; THENCE WITH THE CENTERLINE OF OLD
STATE ROUTE 73, N 53°56'30" W 182.12' TO A MAG NAIL SET AT THE CORNER OF EWE
WAREHOUSE INVESTMENTS V, LTD'S 7.243 ACRE TRACT (OFFICIAL RECORD 312, PAGE 140);
THENCE WITH THE LINE OF SAID 7.243 ACRE TRACT N 34°58'16" E (PASSING A 5/8" IRON
PIN FOUND AT 54.06') 120.22' TO A 5/8" IRON PIN FOUND; THENCE CONTINUING WITH
THE LINE OF SAID 7.243 ACRE TRACT N 67°10'58" E 296.11' TO A 5/8" IRON PIN
FOUND;


THENCE STILL WITH THE LINE OF SAID 7.243 ACRE TRACT S 55°30'32" E
42.71' TO A CONCRETE MONUMENT FOUND IN THE NORTHWESTERLY RIGHT OF WAY OF
AIRBORNE ROAD; THENCE WITH SAID RIGHT OF WAY S 37°47'37" W 375.02' TO THE POINT
OF BEGINNING CONTAINING 1.183 ACRES OF LAND, MORE OR LESS.

A-14

--------------------------------------------------------------------------------





THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN AUGUST, 2001. IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30" IN
LENGTH WITH A YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON AN
ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PLAT NO. 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND
DIVISION.


TRACT 5:    INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR


TRACT 6:     INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR
 
TRACT 7:     INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR
 
TRACT 8:


SITUATE IN THE CITY OF WILMINGTON, COUNTY OF CLINTON AND STATE OF OHIO: BEING PT
MS 1162 AND PART OF VMS NO. 2027, AND BEING 6.092 ACRES OF LAND OUT OF TRACT NO.
3 AS CONVEYED IN DEED BOOK 120, PAGE 83 IN THE RECORDER'S OFFICE OF CLINTON
COUNTY, OHIO; AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING FOR
REFERENCE ONLY AT THE RAILROAD SPIKE IN THE INTERSECTION OF COUNTY ROAD 26
NORTH, COUNTY ROAD 26 EAST AND ABANDONED S.R. 73 WEST; THENCE WITH THE CENTER OF
A 22.00 FOOT ACCESS EASEMENT S 48°13'35" W 1238.63 FEET TO A SPIKE; THENCE S
41°38'48" E 624.94 FEET TO A SPIKE; THENCE S 48°19'21" W 24.82 FEET TO A POINT;
THENCE LEAVING SAID 22.00 FOOT ACCESS EASEMENT S 42°00'03" E 62.73 FEET TO AN
IRON PIN, THE TRUE POINT OF BEGINNING, THENCE WITH THE NORTHEAST LINE WHICH
ENCLOSES THE FUEL STORAGE AREA (1972) S 42°00'03" E 347.27 FEET TO AN IRON PIN,
THENCE WITH THE SOUTHEAST LINE OF SAID FUEL STORAGE AREA (1972) S 48°19'15" W
764.87 FEET TO A FENCE CORNER POST; THENCE WITH THE SOUTHWEST LINE OF SAID FUEL
STORAGE AREA (1972) N 41°40'29" W 347.53 FEET TO A FENCE CORNER POST; THENCE
WITH THE NORTHWEST LINE OF SAID FUEL STORAGE AREA (1972) N 48°20'27" E 762.89
FEET TO SAID TRUE POINT OF BEGINNING, CONTAINING 6.092 ACRES OF LAND.


SURVEY VOLUME 27-108


TOGETHER WITH A NON-EXCLUSIVE ACCESS EASEMENT FOR THE BENEFIT OF TRACT 8, AS
CREATED BY AN ACCESS EASEMENT FROM THE BOARD OF EDUCATION OF GREAT OAKS
INSTITUTE OF TECHNOLOGY AND CAREER DEVELOPMENT, FKA GREAT OAKS JOINT VOCATIONAL
SCHOOL DISTRICT TO WILMINGTON AIR PARK, INC., FILED IN DEED VOLUME 145, PAGE
662, RECORDER'S

A-15

--------------------------------------------------------------------------------



OFFICE, CLINTON COUNTY, OHIO, WHICH EASEMENT IS MORE SPECIFICALLY DESCRIBED AS
FOLLOWS:


SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF M.S. #1162
. BEGINNING AT A PIN AT THE SOUTHERLY CORNER OF THE 52.038 ACRE TRACT AS
RECORDED IN VOLUME 24, PLAT NO. 252, OF THE CLINTON COUNTY ENGINEERS RECORD OF
LAND DIVISION: RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE LINES OF
SAID 52.038 ACRE TRACT, ON THE FOLLOWING COURSES: (1) N. 41° 59' 35" W., 570.29
FEET TO A PIPE; (2) N. 41° 38' 23" W., 75.00 FEET TO A POINT; THENCE, ON THE
FOLLOWING COURSES: (1) N. 48° 21' 37" E., 30.00 FEET TO A POINT; (2) S. 41° 38'
23" E., 74.91 FEET TO A POINT; (3) S. 41° 59' 35" E., 564.79 FEET TO A POINT;
THENCE, WITH A LINE OF SAID 52.038 ACRE TRACT, S. 37° 47' 49" W., 30.48 FEET TO
THE POINT OF BEGINNING.


TRACT 9:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT A 5/8" IRON PIN
(FOUND) AT THE EASTERLY CORNER OF A 4.576 ACRE TRACT AS RECORDED IN VOLUME 13,
PAGE 137 OF THE CLINTON COUNTY SURVEYORS RECORD: RUNNING THENCE, FROM SAID POINT
OF BEGINNING, WITH THE NORTHEASTERLY LINE OF SAID 4.576 ACRE TRACT AND WITH THE
NORTHEASTERLY TERMINUS OF RUANE DRIVE N 52°18'49" W (PASSING A NAIL (FOUND) AT
537.82 FEET) A DISTANCE OF 587.82 FEET TO A POINT; THENCE WITH THE LINES OF THE
HEREIN GRANTOR'S LANDS, ON THE FOLLOWING COURSES:


1. N 37°47'34" E 27.76 FEET TO A NAIL (FOUND);


2. S 52°10'35" E 118.01 FEET TO A 5/8" IRON PIN (FOUND);


3. N 40°40'15" E 400.37 FEET TO A 1/2" IRON PIPE (FOUND);


4. S 52°12'13" E 449.65 FEET TO A 1/2" IRON PIN (SET);


THENCE, BY A NEW DIVISION LINE S 37°47'06" W 426.44 FEET TO THE POINT
OF BEGINNING, CONTAINING FOUR AND FIVE HUNDRED EIGHTY-SIX THOUSANDTHS (4.586)
ACRES.


THIS DESCRIPTION IS THE RESULT OF A NEW SURVEY MADE UNDER THE
DIRECTION OF RICHARD D. ROLL, REGISTERED SURVEYOR NO. 4957, BY CLINCO ENGINEERS
& SURVEYORS, WILMINGTON, OHIO, IN MAY, 1984, AS RECORDED IN VOLUME 17, PLAT NO.
246 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION. THE BEARINGS IN
THIS DESCRIPTION WERE DERIVED FROM THE SURVEY OF THE AFORESAID 4.576 ACRE TRACT.



A-16

--------------------------------------------------------------------------------



TRACT 10:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND MS NO. 2027 AND BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT A
3/4" IRON PIPE (FOUND) AT THE NORTHERLY CORNER OF A 6.092 ACRE TRACT AS CONVEYED
TO AVIATION FUEL, INC. IN VOLUME 285, PAGE 339 OF THE CLINTON COUNTY, OHIO DEED
RECORDS, SAID PIPE BEING AT A CORNER OF A 195.568 ACRE TRACT AS RECORDED IN
VOLUME 24, PLAT NO. 12 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION
AND AT A CORNER OF A 52.038 ACRE TRACT AS RECORDED IN VOLUME 24, PLAT NO. 254 OF
SAID RECORD OF LAND DIVISION; THENCE, WITH A LINE OF SAID 195.568 ACRE TRACT AND
SAID 52.038 ACRE TRACT, N 41°38'23" W 75.00 FEET TO A POINT; THENCE S 48°08'00"
W 542.30 FEET TO A 1/2" IRON PIN (SET) AT THE POINT OF BEGINNING FOR THE HEREIN
DESCRIBED TRACT: RUNNING THENCE, FROM SAID POINT OF BEGINNING, BY NEW DIVISION
LINES, ON THE FOLLOWING COURSES:


1. S 48°37'45" W 561.48 FEET TO A 1/2" IRON PIN (SET);


2. N 41°22' 15" W 388.00 FEET TO A 1/2" IRON PIN (SET);


3. N 48°37'45" E 561.48 FEET TO A 1/2" IRON PIN (SET);


4. S 41°22'15" E 388.00 FEET TO THE POINT OF BEGINNING, CONTAINING
FIVE AND ONE THOUSANDTH (5.001) ACRES.


ALSO, A NON-EXCLUSIVE EASEMENT AND RIGHT-OF-WAY, FOR ACCESS PURPOSES, OVER THE
FOLLOWING DESCRIBED TRACT: BEGINNING AT THE IRON PIN AT THE EASTERLY CORNER OF
THE ABOVE DESCRIBED 5.001 ACRE TRACT, RUNNING THENCE, FROM SAID POINT OF
BEGINNING, N 48°08'00" E 542.30 FEET TO A POINT; THENCE, WITH A LINE OF THE
AFORESAID 52.038 ACRE TRACT, S 41°38'23" E 75.00 FEET TO A PIPE; THENCE, WITH A
LINE OF THE AFORESAID 6.092 ACRE TRACT, S 48°20'55" W 762.89 FEET TO A POINT;
THENCE, WITH A LINE OF THE AFORESAID 5.001 ACRE TRACT, N 48°37'45" E 220.63 FEET
TO THE POINT OF BEGINNING.


TRACT 11:


SITUATE IN THE STATE OF OHIO, COUNTY OF CLINTON, CITY OF WILMINGTON, AND BEING
PART OF VIRGINIA MILITARY SURVEY NO. 1162, AND BEING 0.392 ACRES OF LAND OUT OF
TRACT NO. 41, AS CONVEYED TO THE UNITED STATES OF AMERICA IN DEED BOOK 165, PAGE
645, RECORDER'S OFFICE, CLINTON COUNTY, OHIO, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:



A-17

--------------------------------------------------------------------------------



BEGINNING FOR REFERENCE ONLY AT A CONCRETE MONUMENT BEING THE NORTHEASTERLY
CORNER OF SAID TRACT NO. 41; THENCE WITH THE NORTHEAST LINE OF SAID TRACT NO. 41
AND A COMMON LINE OF VIRGINIA MILITARY SURVEY NO. 1162 AND VIRGINIA MILITARY
SURVEY NO. 1170, NORTH 41°13'04" WEST 129.66 FEET TO A SPIKE; THENCE WITH THE
CENTERLINE OF COUNTY ROAD 26 SOUTH, SOUTH 51°30'11" WEST 1654.33 FEET TO A
SPIKE; THENCE LEAVING THE CENTERLINE OF SAID COUNTY ROAD 26, NORTH 52°08'41"
WEST 264.77 FEET TO A SPIKE, THE TRUE POINT OF BEGINNING;


THENCE WITH THE SOUTHEASTERLY LINE OF THE HEREIN DESCRIBED TRACT SOUTH 37°45'12"
WEST 159.87 FEET TO AN IRON PIN; THENCE NORTH 52°08'26" WEST 106.84 FEET TO A
SPIKE; THENCE NORTH 37°46'03" EAST 159.87 FEET TO A SPIKE; THENCE SOUTH
52°08'41" EAST 106.80 FEET TO THE SAID TRUE POINT OF BEGINNING, CONTAINING 0.392
ACRES OF LAND.


TRACT 12:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, VIRGINIA
MILITARY SURVEY NUMBER 1162 AND 1170, AND BEING PART OF THE REMAINING PART OF A
92.076 ACRE TRACT AS CONVEYED BY DEED TO THE GREAT OAKS JOINT VOCATIONAL SCHOOL
DISTRICT AS RECORDED IN VOLUME 239, PAGE 482 OF THE CLINTON COUNTY DEED RECORDS
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING FOR REFERENCE AT A
RAILROAD SPIKE FOUND IN THE CENTERLINE OF STATE ROUTE 73 AT THE NORTHERLY CORNER
OF WILMINGTON AIR PARK L.L.C.'S 784.989 ACRE TRACT (OFFICIAL RECORD 516, PAGE
610) AS SURVEYED AND RECORDED IN VOLUME 33, PLAT NO. 203 OF THE CLINTON COUNTY
ENGINEERS RECORD OF LAND DIVISION; THENCE WITH THE NORTHWESTERLY LINE OF SAID
784.989 ACRE TRACT AND BECOMING THE NORTHWESTERLY RIGHT OF WAY OF AIRPORT ROAD
AND ALSO THE CORPORATION LINE OF THE CITY OF WILMINGTON S 51°38'32" W 1415.09'
TO THE SOUTHERLY CORNER OF THE BOARD OF EDUCATION OF GREAT OAKS INSTITUTE OF
TECHNOLOGY AND CAREER DEVELOPMENT'S 36.500 ACRE TRACT (OFFICIAL RECORD 145, PAGE
647); THENCE WITH THE WESTERLY LINE OF SAID 36.500 ACRE TRACT N 52°09'19" W
1731.57' TO AN IRON PIN SET MARKING THE TRUE POINT OF BEGINNING FOR THIS TRACT
HEREIN DESCRIBED; THENCE BY NEW DIVISION LINE THROUGH THE GRANTOR'S LANDS S
37°59'53" W 457.90' TO AN IRON PIN SET IN THE LINE OF WILMINGTON AIR PARK
L.L.C.'S 1105.622 ACRE TRACT (OFFICIAL RECORD 516, PAGE 610); THENCE WITH THE
LINE OF SAID 1105.622 ACRE TRACT N 52°14'24" W 20.83' TO A 1/2" IRON PIN FOUND
AT THE CORNER OF AVIATION FUEL INC.'S 4.586 ACRE TRACT (DEED BOOK 285, PAGE
337); THENCE WITH THE LINE OF SAID 4.586 ACRE TRACT N 52°09'59" W 449.42' TO THE
CORNER OF SAID WILMINGTON AIR PARK L.L.C.'S 1105.622 ACRE TRACT, AN IRON PIN SET
BEARS S 69°20'39" W 0.36'; THENCE WITH THE LINE OF SAID 1105.622 ACRE TRACT N
52°11'49" W 938.65' TO A 1/2" IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF
SAID 1105.622 ACRE TRACT N 46°19'54" E 463.78' TO A 1/2" IRON PIN FOUND AT A

A-18

--------------------------------------------------------------------------------



CORNER TO CORPORATION LINE OF SAID WILMINGTON CITY AND ALSO BEING THE CORNER OF
WILMINGTON COMMERCE PARK PARTNERSHIP'S 6.130 ACRE TRACT (OFFICIAL RECORD 350,
PAGE 505); THENCE WITH SAID CORPORATION LINE, THE LINE OF SAID 6.130 ACRE TRACT
AND BECOMING THE LINE OF SAID WILMINGTON COMMERCE PARK PARTNERSHIP'S 7.325 ACRE
TRACT (OFFICIAL RECORD 219, PAGE 275), THE LINE OF WILMINGTON COMMERCE PARK
PARTNERSHIP'S 8.697 ACRE TRACT (OFFICIAL RECORD 280, PAGE 89) AND THE LINE OF
THE PREVIOUSLY STATED 36.500 ACRE TRACT S 52°09'19" E 1341.67' TO THE TRUE POINT
OF BEGINNING CONTAINING 14.467 ACRES OF LAND.


NOTE: THE 14.467 ACRE TRACT CONTAINS 9.643 ACRES IN VMS NUMBER 1162 AND 4.824
ACRES IN VMS NUMBER 1170.


IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30" IN LENGTH WITH A
YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON AN ASSUMED AZIMUTH
AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN VOLUME 34, PLAT NO.
177, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION.
 
TRACT 13:


SITUATE IN THE TOWNSHIP OF WASHINGTON, COUNTY OF CLINTON AND STATE OF OHIO,
BEING A PART OF VIRGINIA MILITARY SURVEY NO. 1457 AND BEING PART OF THE 10.405
ACRE TRACT AS CONVEYED TO KENNETH L. HAWK AND VIOLET I. HAWK (OFFICIAL RECORD
VOLUME 587, PAGE 367) AND RECORDED IN VOLUME 34, PLAT NO. 251 OF THE CLINTON
COUNTY ENGINEERS RECORD OF LAND DIVISIONAND BEING AN AREA PRESENTLY LEASED BY
ABX AIR, INC. FOR UTILITYPURPOSES, LEASE DATED FEBRUARY 24, 1989, AND BOUNDED
AND DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE CENTER OF U.S. ROUTE 68 MARKING THE
SOUTHWESTERLY CORNER OF THE 1.00 ACRE TRACT AS CONVEYED TO KENNETH L.AND VIOLET
I. HAWK (OFFICIAL RECORD VOLUME 605, PAGE 231) AND RECORDED IN VOLUME 14, PLAT
NO. 394, OF THE AFORESAID RECORD OF LAND DIVISION AND MARKING A SOUTHEASTERLY
CORNER OF THE AFORESAID 10.405 ACRE TRACT:


RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE PRESENT LEASE LINES AND
WITH THE CENTER OF U.S. ROUTE 68 ON THE FOLLOWING COURSES:


(1) S 60° 56' 58" W 129.73 FEET TO A NAIL (FOUND); (2) S 58° 39' 28"
W 69.88 FEET TO A POINT; THENCE WITH THE PRESENT LEASE LINES AND BY NEW DIVISION
LINES ON THE FOLLOWING COURSES: (1) N 29° 03' 02" W
(PASSING A 1/2" PIN (FOUND) AT 29.06 FEET) A DISTANCE OF 220.59 FEET
TO A 1/2" PIN (FOUND); (2) N 60° 56' 58" E 199.55 FEET TO A PIN

A-19

--------------------------------------------------------------------------------



(FOUND) IN A TREE MARKING THE NORTHWESTERLY CORNER OF THE AFORESAID 1.000 ACRE
TRACT; THENCE WITH A PRESENT LEASE LINE AND WITH THE WESTERLY LINE OF SAID 1.000
ACRE TRACT S 29° 03' 02" E (PASSING A1/2" PIN (FOUND) AT 190.10 FEET) A DISTANCE
OF 217.80 FEET TO THE POINT OF BEGINNING, CONTAINING ONE (1.000) ACRE, MORE OR
LESS.


THIS DESCRIPTION IS THE RESULT OF A NEW SURVEY MADE UNDER THE
DIRECTION OF STEVEN D. WEBB, REGISTERED SURVEYOR NO. 7250, BY A.S.A.P. SURVEYS,
SABINA, OHIO, IN MAY, 2005, AND RECORDED IN VOLUME 35, PLAT NO. 117, OF THE
CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION. THE BEARINGS IN THIS
DESCRIPTION WERE BASED UPON THE 10.405 ACRE TRACT (OFFICIAL RECORD VOLUME 587,
PAGE 367) AND RECORDED IN VOLUME 34, PLAT NO. 251 OF THE CLINTON COUNTY
ENGINEERS RECORD OF LAND DIVISION (S 60° 56' 58" W ON THE CENTER OF U.S. ROUTE
68). ALL PINS (SET) ARE5/8" IRON PINS WITH PLASTIC CAPS STAMPED A.S.A.P. SUR.
L.S. 7250.


TRACT 14:




SITUATED IN THE COUNTY OF CLINTON IN THE STATE OF OHIO AND IN THE TOWNSHIP OF
UNION, AND BEING A PART OF SURVEY NO. 885 AND BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE CENTER OF MELVIN ROAD (NO. 9) AT THE
EASTERLY CORNER OF ELIZABETH CLEMENT COLLINGHAM'S 30 ACRE TRACT AS RECORDED IN
VOL. 7, PAGE 625 OF THE CLINTON SURVEYORS RECORD; THENCE WITH THE SOUTHEASTERLY
LINE OF SAID 30 ACRE TRACT, S. 51° 10' W. 25 FEET TO THE REAL POINT OF BEGINNING
FOR THE HEREIN DESCRIBED TRACT:


RUNNING THENCE FROM SAID REAL POINT OF BEGINNING, WITH THE
SOUTHEASTERLY LINE OF SAID 30 ACRE TRACT, S. 51° 10' W. 125 FEET TO A
POINT; THENCE ON THE FOLLOWING COURSES: (1) N. 39° 36' 25" W. 125
FEET TO A POINT; (2) N. 51° 10' E. 125 FEET TO A POINT; (3) PARALLEL
TO MELVIN ROAD S. 39° 36' 25" E. 125 FEET TO THE REAL POINT OF
BEGINNING, CONTAINING .359 OF AN ACRE. SURVEY RECORD VOL. 20, PAGE 84.


TRACT 15:


 
Situated in the State of Ohio, County of Clinton, Township of Union, located in
Virginia Military Survey Number 2027 being a part of that Original 784.989 acre
tract conveyed as Tract 2 to Wilmington Air Park LLC of record in Official
Record 516, Page 610 (all references refer to the records of the Recorder’s
Office, Clinton County, Ohio), and being more particularly bounded and described
as follows:


Beginning, for reference, at a magnetic nail, with no head, found at the
centerline intersection of Township Road 261 (known as Jenkins Road to the West
and known as McCoy Road to the East) (40 feet

A-20

--------------------------------------------------------------------------------



wide) and County Road 35 (Old State Route 73) at a northerly corner of that
149.319 acre tract conveyed as Tract II to L.T. Land Development, LLC of record
in Official Record 597, Page 441, the southeasterly corner of that 72.25 acre
tract conveyed as tract 71 to Wilmington College of record in Deed Book 184,
Page 306, a southerly corner of said original 784.989 acre tract and the
northwesterly corner of that 5.03 acre tract conveyed to Glen William Ramseyer
and Mary Alice Ramseyer of record in Deed Book 246, Page 282, being on the
southerly line of Virginia Military Survey 1162 and being on the northerly line
of Virginia Military Survey 2386;


Thence South 46° 56’ 14" West, a distance of 3310.76 feet to a magnetic nail
found on the centerline of said Jenkins Road, on the southerly line of Virginia
Military Survey 2027 and on the northerly line of Virginia Military Survey 2386,
at a southwesterly corner of that 25.54 acre tract conveyed as Tract 74 to
Wilmington College by deed of record in Deed Book 184, Page 306, and being on
the northerly line of that 300 acre tract conveyed to David W. Fife and James G.
Fife of record in Official Record 677, Page 235;


Thence South 49° 24’ 42” West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 843.96 feet to the TRUE POINT OF BEGINNING;


Thence South 49° 24’ 42" West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 110.70 feet to a point;


Thence across said Tract 2, the following courses and distances:


North 39° 01’ 32" West, a distance of 141.68 feet to a point;


North 50° 47’ 22" East, a distance of 108.26 feet to a point;


South 40° 00’ 51" East, a distance of 139.03 feet to the TRUE POINT OF BEGINNING
and containing 0.353 acre, more or less.
 
The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.



Together with a non-exclusive access easement for the benefit of Tract 15, as
created in the lease between Wilmington Air Park, LLC and Clinton County Port
Authority, as evidenced in the Memorandum of Lease filed June 3, 2010, and
recorded in O.R.V. 783, Page 327 Recorder’s Office Clinton County, Ohio, which
easement is more specifically described as follows:
 
Situated in the State of Ohio, County of Clinton, Township of Union, located in
Virginia Military Survey Number 2027 being a part of that Original 784.989 acre
tract conveyed as Tract 2 to Wilmington Air Park LLC of record in Official
Record 516, Page 610 (all references refer to the records of the Recorder’s
Office, Clinton County, Ohio), and being more particularly bounded and described
as follows:



A-21

--------------------------------------------------------------------------------



Beginning, for reference, at a magnetic nail, with no head, found at the
centerline intersection of Township Road 261 (known as Jenkins Road to the West
and known as McCoy Road to the East) (40 feet wide) and County Road 35 (Old
State Route 73) at a northerly corner of that 149.319 acre tract conveyed as
Tract II to L.T. Land Development, LLC of record in Official Record 597, Page
441, the southeasterly corner of that 72.25 acre tract conveyed as tract 71 to
Wilmington College of record in Deed Book 184, Page 306, a southerly corner of
said original 784.989 acre tract and the northwesterly corner of that 5.03 acre
tract conveyed to Glen William Ramseyer and Mary Alice Ramseyer of record in
Deed Book 246, Page 282, being on the southerly line of Virginia Military Survey
1162 and being on the northerly line of Virginia Military Survey 2386;


Thence South 46° 56’ 14" West, a distance of 3310.76 feet to a magnetic nail
found on the centerline of said Jenkins Road, on the southerly line of Virginia
Military Survey 2027 and on the northerly line of Virginia Military Survey 2386,
at a southwesterly corner of that 25.54 acre tract conveyed as Tract 74 to
Wilmington College by deed of record in Deed Book 184, Page 306, and being on
the northerly line of that 300 acre tract conveyed to David W. Fife and James G.
Fife of record in Official Record 677, Page 235;


Thence South 49° 24’ 42” West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 790.66 feet to the TRUE POINT OF BEGINNING;


Thence South 49° 24’ 42" West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 53.30 feet to a point;


Thence across said Tract 2, the following courses and distances:


North 40° 00’ 51” West, a distance of 139.03 feet to a point;


South 50° 47’ 22” West, a distance of 108.26 feet to a point;


South 39° 01’ 32” East, a distance of 141.68 feet to a point on the centerline
of said Jenkins Road, the northerly line of said 300 acre tract, the southerly
line of Virginia Military Survey 2027 and the northerly line of Virginia
Military Survey 2386;


Thence South 49° 24’ 42" West, with said centerline, said northerly line of said
300 acre tract, said southerly line of Virginia Military Survey 2027 and said
northerly line of Virginia Military Survey 2386, a distance of 40.57 feet to a
point;


Thence across said Tract 2, the following courses and distances:


North 40° 35’ 18" West, a distance of 201.48 feet to a point;


North 49° 24’ 42" East, a distance of 204.58 feet to a point;


South 40° 35’ 18" East, a distance of 201.48 feet to the TRUE POINT OF BEGINNING
and containing 0.594 acre, more or less.
 
The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate

A-22

--------------------------------------------------------------------------------



system by GPS observations and observations of selected NGS monuments AIRBORNE
and AIRBORNE AZ MK. The portion of the right-of-way line of Airborne Road,
having a bearing of North 38° 08' 03" East, is designated the "basis of bearing"
for this survey.

A-23

--------------------------------------------------------------------------------



[ex1036amendedandresta_image1.gif]

A-24

--------------------------------------------------------------------------------



[ex1036amendedandresta_image2.gif]

A-25

--------------------------------------------------------------------------------



[ex1036amendedandresta_image3.gif]

A-26

--------------------------------------------------------------------------------



[ex1036amendedandresta_image4.gif]





A-27

--------------------------------------------------------------------------------



EXHIBIT B


The Premises


Building Number
Leased Space
224 (Fitness Facility)
All
1003 (Hangar)
All
1004 (Hangar)
All
1005 (Hangar)
All
1010 (Aircraft Parts)
All
2061 (Administration Building)
All second floor areas and that portion of first floor housing the flight
simulators, flight training offices and flight training classrooms (exclusive of
what is commonly known as the “DHL training room”)
2062 (Line Services)
All
2065 (Surplus Sales)
All
2066 (Base Shops)
All
2067 (Control Tower)
All
1025 (Air Park Services)
All
1025A (Air Park Services)
All
1026 (Air Park Services)
All
1026A (Air Park Services)
All
2090 (Storage Building)
All
2091 (Storage Building)
All









--------------------------------------------------------------------------------



EXHIBIT C


Illustration of Fuel Tanks














--------------------------------------------------------------------------------



[ex1036amendedandresta_image5.gif]




--------------------------------------------------------------------------------



EXHIBIT D


Location of Tenant’s Fiber Optics Systems


As of the Effective Date, the precise location(s) of Tenant’s Fiber Optic
Systems in and at the Air Park have not been identified. After the Effective
Date, Landlord and Tenant shall work cooperatively (if and as reasonably
practical to do so and without undue expense to either party) to develop an
Exhibit D which illustrates and describes with reasonable precision the
location(s) of Tenant’s Fiber Optic Systems in and at the Air Park.








--------------------------------------------------------------------------------



EXHIBIT E


Approved Subleases


Tenant Affiliate
Portion of Premises Occupied
 
 
ABX Air, Inc.
Buildings 224, 2061, 2067, 2065 (partial) and 2091
 
 
LGSTX Services, Inc.
Buildings 1025, 1025A, 1026, 1026A, 2062, and 2065 (partial)
 
 
ABX Cargo Services, Inc.
Building 2065 (partial)
 
 
ABX Material Services, Inc.
Building 2065 (partial)
 
 
Airborne Maintenance and Engineering Services, Inc.
Buildings 1003, 1004, 1005, 1010, and 2066
 
 
Capital Cargo International Airlines, Inc.
Building 2090
 
 











--------------------------------------------------------------------------------



[ex1036amendedandresta_image6.gif]






15262591 V.5




--------------------------------------------------------------------------------





[ex1036amendedandresta_image7.gif]




--------------------------------------------------------------------------------



[ex1036amendedandresta_image8.gif]




--------------------------------------------------------------------------------



[ex1036amendedandresta_image9.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image10.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image11.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image12.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image13.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image14.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image15.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image16.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image17.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image18.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image19.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image20.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image21.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image22.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image23.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image24.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image25.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image26.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image27.gif]




--------------------------------------------------------------------------------



[ex1036amendedandrest_image28.gif]


